Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 1 of 112 PageID #: 16759
                                                                                   1



      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   PPS DATA, LLC                      )(

      5                                      )(     CIVIL ACTION NO.

      6   VS.                                )(     2:18-CV-07-JRG

      7                                      )(     MARSHALL, TEXAS

      8                                      )(     SEPTEMBER 9, 2019

      9   JACK HENRY & ASSOCIATES, INC.)(           9:21 A.M.

     10              TRANSCRIPT OF VOIR DIRE OF THE JURY PANEL

     11                              MORNING SESSION

     12          BEFORE THE HONORABLE CHIEF JUDGE RODNEY GILSTRAP

     13                       UNITED STATES DISTRICT JUDGE

     14   APPEARANCES:

     15   FOR THE PLAINTIFF:

     16   MR. ANTHONY SON
          MR. STEVE MADDOX
     17   MR. KAVEH SABA
          MR. MATT RUEDY
     18   MADDOX EDWARDS, PLLC
          1900 K Street, NW, Suite 725
     19   Washington, DC 20006

     20
          COURT REPORTER:       Shelly Holmes, CSR, TCRR
     21                         Official Court Reporter
                                United States District Court
     22                         Eastern District of Texas
                                Marshall Division
     23                         100 E. Houston
                                Marshall, Texas 75670
     24                         (903) 923-7464

     25   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 2 of 112 PageID #: 16760
                                                                                   2



      1   FOR THE DEFENDANT:

      2
          MR. JAY E. HEIDRICK
      3   POLSINELLI PC
          900 W. 48th Place, Suite 900
      4   Kansas City, MO 64112

      5
          MR. JASON A. WIETJES
      6   POLSINELLI PC
          2950 N. Harwood St., Suite 2100
      7   Dallas, TX 75201

      8
          MR. JASON MAZINGO
      9   THE MAZINGO FIRM, PC
          102 N. College, Suite 1033
     10   Tyler, TX 75702

     11
          MR. RANDAL S. ALEXANDER
     12   POLSINELLI PC
          150 N. Riverside Plaza, Suite 3000
     13   Chicago, IL 60606

     14
          MR. ADAM DANIELS
     15   POLSINELLI PC
          2049 Century Park E, Suite 2900
     16   Los Angeles, CA 90067

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 3 of 112 PageID #: 16761
                                                                                   3



      1                        P R O C E E D I N G S

      2             COURT SECURITY OFFICER:        All rise.

      3             THE COURT:     Thank you.     Be seated, please.

      4             Good morning, ladies and gentlemen.           Thank you for

      5   being here.

      6             My name is Rodney Gilstrap, and I am the Chief

      7   United States District Judge for the United States District

      8   Court for the Eastern District of Texas.

      9             I live here in Marshall.         I've lived here in

     10   Marshall since 1981 when I came here to practice law right

     11   out of law school.

     12             I have a confession to make.          I was not born in

     13   Texas.    I was born in Florida, but I got to Texas as quick

     14   as I could to attend both college and then law school at

     15   Baylor University.

     16             I'm married, and I have two grown children.             My

     17   wife owns and operates a retail floral business here in

     18   Marshall.

     19             And I tell you these things because in a few

     20   minutes, I'm going to ask each of you to tell me similar

     21   information about each of you.         And I think you're entitled

     22   to know as much about me as I'm about to find out about

     23   each of you all.

     24             We're about to engage in the selection of a jury

     25   in a civil case involving allegations of patent
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 4 of 112 PageID #: 16762
                                                                                    4



      1   infringement, but before we go any further, I want to

      2   briefly review with you how we came to have a jury trial

      3   system in civil cases like the one that you're here for

      4   today.

      5             If you go back in ancient history and if you begin

      6   with the Pentateuch, the first five books of the Old

      7   Testament, you'll find that the ancient Jewish Nation

      8   empaneled juries to decide issues relating to property

      9   ownership and property value.

     10             The ancient Greeks began using a jury system in

     11   about 1500 BC.      The Romans, as they did with many things,

     12   copied the jury system from the Greeks, and the Romans

     13   implemented the jury system throughout their empire.                 It

     14   was the Romans that brought the jury system to what is

     15   today Great Britain when they conquered that island in the

     16   4th Century AD.

     17             So by the 12th century AD, the jury -- the jury

     18   trial system had been in place in Great Britain for 800

     19   years.

     20             But then in the 12th century AD, a tyrannical king

     21   came to the throne of Great Britain named King John, and

     22   King John began to prevent certain practices that had been

     23   well established in that country for centuries.              Among

     24   those, he set about to discontinue using the jury trial

     25   system.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 5 of 112 PageID #: 16763
                                                                                   5



      1             Because of that and other disputes, King John

      2   ended up in a confrontation with his nobles that took that

      3   country to the verge of civil war.          But that civil war was

      4   avoided because they reached a settlement of their

      5   disputes, the King and his nobles, and that settlement was

      6   set forth in a document that they all signed and wrote --

      7   wrote and signed, I should say, and it was entered into at

      8   a place called Runnymede.

      9             And the document that resolved those disputes and

     10   restored and clarified the right to trial by jury in Great

     11   Britain is called the Magna Carta.          In fact, ladies and

     12   gentlemen, 28 of the 50 United States have adopted in their

     13   own state constitutions that portion of the Magna Carta

     14   verbatim that guarantees the right to jury trials and jury

     15   trials in a civil case such as this.

     16             So you can see that when our Founding Fathers, as

     17   British colonists, came to and were born and raised in the

     18   British colonies that are now America, the concept of the

     19   jury trial system and the jury trial system in civil cases

     20   was well ingrained.       And, in fact, the jury trial system

     21   flourished in the British colonies of North America for

     22   over a hundred years.

     23             But then another tyrannical king came to the

     24   throne of Great Britain.        This time his name was King

     25   George, III.     And like King John, King George, III, began
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 6 of 112 PageID #: 16764
                                                                                   6



      1   to frustrate and prevent the jury trial system.

      2             As a matter of fact, ladies and gentlemen, when

      3   Thomas Jefferson sat down to write the Declaration of

      4   Independence, which spells out the specific grounds

      5   requiring our country to separate from and become its own

      6   independent nation, the efforts of King George, III, to

      7   frustrate and prevent the jury trial system in these

      8   colonies is one of the specific reasons set forth in the

      9   Declaration of Independence that required in the -- in the

     10   patriots' views of that day a necessity to separate and

     11   become our own independent nation.

     12             Because that was one of the -- one of the issues

     13   leading to our Declaration of Independence, because it was

     14   a critical part of everyday life in this part of the world

     15   for over a hundred years before our Declaration of

     16   Independence, it was important enough, ladies and

     17   gentlemen, to be included in our United States

     18   Constitution.

     19             As a matter of fact, the right to a jury trial in

     20   a civil case is set forth and preserved in the Seventh

     21   Amendment to the U.S. Constitution, which is part of those

     22   first 10 amendments that you all know to be called the Bill

     23   of Rights.

     24             The Seventh Amendment, along with all the other

     25   first 10 amendments, were ratified in 1791.             So since 1791,
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 7 of 112 PageID #: 16765
                                                                                   7



      1   for well over 200 years, every American citizen has had a

      2   constitutional right to submit their disputes in civil

      3   matters -- matters to the judgment and the decision of a

      4   jury of ordinary citizens such as yourselves.

      5             So by you being here and reporting for jury duty

      6   and presenting yourself to be selected to serve on a jury

      7   in a civil case, you're doing a very real part to preserve,

      8   protect, and defend our Constitution.

      9             I always tell citizens who appear for jury duty,

     10   such as you've done this morning, that in my personal

     11   opinion, jury service is the second highest form of public

     12   service that any American citizen can render.

     13             In my personal view, the highest form of public

     14   service are those young men and women who wear the uniform

     15   of our armed services.

     16             But I want all of you to understand that in a very

     17   real sense, you are doing important -- important and

     18   significant public service by being here today and

     19   presenting yourself as summonsed to appear for jury

     20   selection.

     21             Now, ladies and gentlemen, when the lawyers in

     22   this case address you later this morning, they're going to

     23   ask you various questions, and I want you all to understand

     24   that they're not seeking to pry into your private affairs

     25   unduly.    In other words, they're not attempting to be nosy.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 8 of 112 PageID #: 16766
                                                                                   8



      1   They are attempting to gather relevant, probative

      2   information to help select a fair and an impartial jury to

      3   hear the evidence in this case.          And they're entitled to

      4   ask the questions that they'll be asking you this morning.

      5             I don't know if it will happen today, and I will

      6   tell you it rarely does, but every once in a great while,

      7   someone on a jury panel is asked a question that they

      8   believe is so personal and so private that they would

      9   rather not answer that question in front of the remaining

     10   members of the jury panel.

     11             If that should happen, again, it's not likely, but

     12   if it should happen, I want each of you to understand you

     13   have the option to simply say, should that occur, that

     14   you'd like to discuss that with Judge Gilstrap.              And if

     15   that's your answer, then I'll afford a time for you to

     16   answer that question outside of the presence of everyone

     17   else on the panel.       But, as I say, that -- that does not

     18   come up very often.

     19             The important thing, ladies and gentlemen, is for

     20   each of you to remember that as long as you give full,

     21   complete, and truthful answers to the questions that are

     22   asked, then there are no wrong answers to the questions

     23   you'll be asked this morning.

     24             Now, the trial in this case will begin today after

     25   the jury is selected and seated, and I expect that it will
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 9 of 112 PageID #: 16767
                                                                                   9



      1   continue through Friday of this week.           In other words, I

      2   expect this trial to take the entire week that we have

      3   before us.     But I expect to be through by our -- toward the

      4   end of Friday.

      5             That means any of you that are selected to serve

      6   on this jury will need to be available throughout the

      7   remainder of this week.

      8             So with that in mind, I need to ask those of you

      9   on the panel if there are any of you who have a prepaid,

     10   non-refundable vacation that doesn't allow you any

     11   flexibility, that would start this week.            I need to ask if

     12   there are any of you that have a surgical procedure

     13   scheduled for yourselves or an immediate member of the

     14   family that's dependent upon you.

     15             If there's some very serious reason that would

     16   prevent you from being able to be here all week, then I

     17   need to know about that.        If there's anybody that falls in

     18   that category, would you please raise your hand and let me

     19   make a note of it?

     20             All right.     Keep your hands up, please.

     21             No. 6.    I see nobody else in the jury box.

     22             No. 15.    Thank you, sir, you can put your hand

     23   down.

     24             No. 28 I see.

     25             No. 24 I see.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 10 of 112 PageID #: 16768
                                                                                    10



       1             Anybody else?     Six, 15, 24, and 28.

       2             All right.     Thank you.

       3             At this time, I'm going to call for announcements

       4   in the case of PPS Data, LLC versus Jack Henry &

       5   Associates, Inc.      This is Civil Case No. 2:18-CV-007.

       6             And, counsel, if you'd give your -- as you give

       7   your announcements, if you would introduce the other

       8   members of your trial team and any corporate representative

       9   that you have seated with you at counsel table.             We'll

     10    begin with the Plaintiff.

     11              What says the Plaintiff?

     12              MR. SON:     Good morning, Your Honor.        Anthony Son

     13    on behalf of PPS Data.       I am joined here today by my

     14    colleague, Mr. Steven Maddox, Mr. Kaveh Saba, Mr. Matthew

     15    Ruedy, and our corporate representative, the president of

     16    PPS Data, Mr. Jeffrey Johnson.

     17              THE COURT:     Thank you.

     18              What says the Defendant?

     19              MR. MAZINGO:     Your Honor, Jason Mazingo here on

     20    behalf of Jack Henry & Associates, Inc., and with me, Your

     21    Honor, are Mr. Jay Heidrick, Mr. Jason Wietjes, Mr. Randy

     22    Alexander, and Mr. Adam Daniels.         And with us, we have our

     23    client representative, Mr. Bill Phillips.

     24              THE COURT:     All right.     Thank you, counsel.

     25              Ladies and gentlemen, as I've told you, this is a
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 11 of 112 PageID #: 16769
                                                                                    11



       1   civil case regarding a United States patent.            And at a very

       2   high level, what the Plaintiff is claiming in this case is

       3   that its patent has been infringed by the Defendant, and

       4   the Plaintiff is seeking money damages because of that

       5   alleged infringement.

       6             The Defendant denies that it is infringing the

       7   Plaintiff's patent, and the Defendant contends that the

       8   Plaintiff's patent is invalid.

       9             Now, what I've just said and what I've just told

     10    you is a very informal, high-level description of this case

     11    in layman's terms.      I know that you have all seen the video

     12    this morning prepared by the Federal Judicial Center.               And

     13    having seen that, you already know more about patent cases

     14    than most people in East Texas do when they report for jury

     15    duty.

     16              Now, as I've said, the lawyers for both sides will

     17    question the panel shortly to gather information in order

     18    to exercise their peremptory challenges to complete the

     19    process of selecting a fair and impartial jury to hear the

     20    evidence and to try this case.

     21              Again, there are no wrong answers to any of the

     22    questions you're going to be asked as long as your

     23    responses are full, complete, and truthful.

     24              As I noted, the lawyers are entitled to ask the

     25    questions that they'll ask for that purpose to secure a
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 12 of 112 PageID #: 16770
                                                                                    12



       1   fair and impartial jury, and they're not here to pry into

       2   your personal affairs improperly.

       3             If for any reason a question should be asked that

       4   I don't think is proper, I assure you, ladies and

       5   gentlemen, I will stop the lawyer asking that question.

       6             However, these are experienced trial lawyers.             I

       7   don't expect that to happen.        But I want you to know I will

       8   be mindful if it should occur.

       9             One thing I want to call to your attention before

     10    the lawyers address you and ask their questions because

     11    they may ask you about your willingness and ability to

     12    apply this if you're selected on the jury is what we call

     13    the burden of proof.

     14              In a patent case like this, the jury may be called

     15    upon to apply two different burdens of proof.             The jury may

     16    apply the burden of proof known as the preponderance of the

     17    evidence and a second burden of proof known as clear and

     18    convincing evidence.

     19              Now, when responding to any potential questions

     20    from the lawyers about the burden of proof, I need to

     21    instruct you that when a party has the burden of proof on

     22    any claim or defense by a preponderance of the evidence, it

     23    means that the jury must be persuaded by the credible or

     24    believable evidence that that claim or defense is more

     25    probably true than not true.        I'll say that again, more
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 13 of 112 PageID #: 16771
                                                                                    13



       1   probably true than not true.

       2             Sometimes this is talked about as being the

       3   greater weight and degree of credible testimony.

       4             Let me give you an example.         I think everybody on

       5   the panel can see in front of me and in front of our court

       6   reporter the statue of the Lady of Justice.            This ancient

       7   statue has been around for hundreds and hundreds of years.

       8             It depicts justice, and you'll notice that she's

       9   blindfolded.     In her right hand lowered at her side she

     10    holds the unsheathed sword of justice.           You'll note in her

     11    left hand she holds elevated above her the Scales of

     12    Justice, and those scales are equal and perfectly balanced.

     13              And that's where these parties should start out at

     14    the beginning of this trial, in the same position and

     15    equally balanced.

     16              However, over the course of the trial, both the

     17    Plaintiff and the Defendant will present their evidence to

     18    the jury, and you should think about that as going -- as

     19    evidence being placed on one side or the other side of

     20    those scales, depending on who offers it, either the

     21    Plaintiff or Defendant.

     22              And when all the evidence is in, the jury is going

     23    to be asked certain questions, and if the party who has the

     24    burden of proof on any question by a preponderance of the

     25    evidence, if you will look at those scales in your mind and
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 14 of 112 PageID #: 16772
                                                                                    14



       1   think where are they now, given that they started out equal

       2   and balanced, if those scales should tip in favor of the

       3   party that has the burden of proof by the preponderance of

       4   the evidence, then they've met that burden of proof, even

       5   if those scales tip ever so slightly.

       6             Remember, the preponderance of the evidence is

       7   more probably true than not true.

       8             Now, on the other hand, the jury is also going to

       9   be asked to apply the second burden of proof I've mentioned

     10    to you called clear and convincing evidence.

     11              Clear and convincing evidence means that the jury

     12    has an abiding conviction that the truth of the parties'

     13    factual contentions are highly probable.           I'll say that

     14    again, an abiding conviction that the truth of the parties'

     15    factual contentions are highly probable.

     16              The clear and convincing evidence standard, the

     17    clear and convincing burden of proof, is a higher standard

     18    than the preponderance of the evidence.           It requires more

     19    proof, more evidence.

     20              If a party who has the burden of proof by clear

     21    and convincing evidence completes this trial and the jury

     22    is asked a question and that question calls for the party

     23    who has asserted that matter to prove it by clear and

     24    convincing evidence, then those scales that hold all the

     25    evidence for and against must tip in that party's favor,
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 15 of 112 PageID #: 16773
                                                                                    15



       1   and they must tip definitely in that party's favor.              It is

       2   not adequate that they tip ever so slightly.

       3             Again, an abiding conviction that the truth of the

       4   party's factual contentions are highly probable.

       5             Now, neither of these two burdens of proof, ladies

       6   and gentlemen, should be confused with a third burden of

       7   proof that I'm sure you've all heard about in the media and

       8   on television and in the movies called beyond a reasonable

       9   doubt.

     10              Beyond a reasonable doubt is a burden of proof

     11    that is applied in criminal cases only, and it has no

     12    application whatsoever in a civil case like this.              Beyond a

     13    reasonable doubt is higher than clear and convincing

     14    evidence, and clear and convincing evidence is a higher

     15    burden of proof than the preponderance of the evidence.

     16              Now, I give you these instructions in case some of

     17    the lawyers in questioning you this morning ask about your

     18    ability and willingness to apply these two burdens of

     19    proof, the preponderance of the evidence and clear and

     20    convincing evidence, in this case if you're selected to

     21    serve as a juror.

     22              Now, before the lawyers begin their questioning,

     23    I'm going to ask each of you at this point to now give me

     24    as much information about each of yourselves as I gave you

     25    about myself when we started a few minutes ago.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 16 of 112 PageID #: 16774
                                                                                    16



       1             You should all see on the screens in front of you

       2   and you should have laminated copies of nine specific

       3   questions that I'm going to ask each of you to answer.

       4             And we're going to do this one at a time beginning

       5   with Jury Panel Member No. 1 and then we'll go through

       6   numerically all the way through the end to Panel Member No.

       7   28.

       8             Let me explain how we're going to do this, ladies

       9   and gentlemen.     When we get to each member of the panel one

     10    at a time, I'm going to ask you to stand, the Court

     11    Security Officer is going to bring you a handheld

     12    microphone, and I'm going to ask you to hold that

     13    microphone close, use it, and then answer those nine

     14    questions.    And if you'll direct your answers toward these

     15    lawyers at the two counsel tables, they're the ones that

     16    need to hear the answers to those questions.

     17              Once you've answered those nine questions, if you

     18    will, then pass the microphone to the next member of the

     19    panel, have a seat, and then that member will stand and go

     20    through the same process all over again.

     21              Also, after we've done this and the general

     22    questioning takes place by the lawyers with regard to the

     23    panel, if you're asked a specific question, I'm going to

     24    request that you respond in the same way, and that is to

     25    stand, wait for the handheld microphone, and then use that
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 17 of 112 PageID #: 16775
                                                                                     17



       1   handheld microphone in answering your question.

       2             Believe it or not, this is a large courtroom, and

       3   there are a lot of people in here, and it's important that

       4   the lawyers hear your answers to these questions.                So

       5   that's why I'm going to ask each of you to stand and use

       6   the handheld microphone in answering both these questions

       7   and any other questions you may be asked as a part of the

       8   process this morning.

       9             So, with that, I'll ask our Court Security Officer

     10    to take the microphone to Ms. Perkins, Panel Member No. 1.

     11              And, Ms. Perkins, if you'd stand and answer those

     12    nine questions for us, please.

     13              JUROR PERKINS:      My name is Keyonna Perkins.             I

     14    stay here in Marshall, Texas.         I have one child.      I

     15    currently work at Longview Regional Medical Center, and I'm

     16    a registered nurse, and I have worked there for four

     17    months.

     18              My educational background, I have an associate's

     19    degree in nursing.      I am not married.       And, no, I have not

     20    served on any jury services.

     21              THE COURT:     All right.     Thank you, ma'am.        If

     22    you'll hand the microphone to Panel Member No. 2,

     23    Ms. Booker.

     24              JUROR BOOKER:     My name is Dottie Booker.         I live

     25    in Marshall, Texas.      I have no children.       I'm unemployed.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 18 of 112 PageID #: 16776
                                                                                    18



       1   I have an associate's at -- from TSTC.           I'm not married.

       2   And I did serve on a civil jury.

       3             THE COURT:     And let me ask you, Ms. Booker, before

       4   we go on to the next person, when did you serve on a civil

       5   jury, and where was that?

       6             JUROR BOOKER:     It was here in Marshall, but it's

       7   been some years ago.

       8             THE COURT:     Was it in this court, or was it in

       9   state court?

     10              JUROR BOOKER:     It was the one that was down --

     11              THE COURT:     At the other courthouse?

     12              JUROR BOOKER:     Yes, sir.

     13              THE COURT:     State court.     And you don't remember

     14    how long ago it's been?

     15              JUROR BOOKER:     It's been some years.

     16              THE COURT:     Okay, thank you, ma'am.

     17              Next is No. 3, Ms. Gasper.

     18              JUROR GASPER:     My name is Karen Gasper.         I live in

     19    Elysian Fields, Texas.       I have one child that's in college

     20    at Texas A&M.

     21              I work for Mahaffey Law Firm in Carthage, Texas.

     22    I've been there about a year, but I've worked for law

     23    offices in Shreveport.       I have a high school education.

     24              I'm married.     My husband's name is Benny Gasper,

     25    Jr.   He works at Frymaster in Shreveport.           He's been there,
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 19 of 112 PageID #: 16777
                                                                                    19



       1   excuse me, over 30 years.

       2              And I have never served on a jury.

       3              THE COURT:    Okay.     Thank you very much, ma'am.

       4              Next, Mr. Hughey.

       5              JUROR HUGHEY:     My name is Earl Hughey.       I have --

       6   Longview, Texas.      I have four children, four adult

       7   children.     Five grandchildren.

       8              I have worked for LeTourneau University.           I'm

       9   retired.     I was an advancement officer.        I've worked there

     10    for 15 years.     I have a master's degree.

     11               My wife's name is Mary.       She's a retired teacher

     12    from Longview Independent School District for 10 years.

     13               And I was on a criminal case in Dallas probably 20

     14    years ago.

     15               THE COURT:    Thank you, sir.

     16               Next is No. 5, Ms. Gonzalez.

     17               JUROR GONZALEZ:       My name is Paula Gonzalez.         I

     18    live in Longview, Texas.         I have a 26-year-old son.       I do

     19    not work now.     My last job was at D & H Insurance.           And

     20    I -- and I was laid off from there in 2010.            I have four

     21    years of college, but I did not finish.           I did not

     22    graduate.

     23               My spouse's name is Oscar Gonzalez.          He works at

     24    Eastman Chemical.       He's worked there for 40 years.

     25               And I have never served on a jury.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 20 of 112 PageID #: 16778
                                                                                    20



       1             THE COURT:     Thank you, ma'am.      If you'll hand the

       2   microphone to Ms. Mendez, No. 6.

       3             JUROR MENDEZ:     Good morning.      My name is Dorothy

       4   Mendez.     I'm from Longview, Texas.       I have three grown

       5   children.     I work at Neiman Marcus.       Accounting for 22

       6   years.    I have some college degree.        I'm not married.       I

       7   haven't served on any civil cases.

       8             THE COURT:     Have you ever served on a criminal

       9   case?

     10              JUROR MENDEZ:     No, sir.

     11              THE COURT:     Okay.    Thank you, then.

     12              No. 7, Ms. Troboy.

     13              JUROR TROBOY:     My name is Mary Troboy.        I'm from

     14    Big Sandy, Texas.      I work at Big Sandy ISD.        I've worked

     15    there 12 years.     I'm the business manager.         I have a

     16    bachelor's degree from the University of Texas at Tyler.

     17              My husband's name is William Troboy.           He works for

     18    General Dynamics, and he's worked there about 10 years.

     19              I've never served on a jury prior to this time.

     20              THE COURT:     All right.     Thank you, ma'am.

     21              Next will be No. 8, Ms. Pritchett.

     22              JUROR PRITCHETT:       My name is Jana Pritchett, and I

     23    live in Gilmer, Texas.       I have two children.       I work at

     24    Union Hill ISD.     I'm a teacher there, second grade.           This

     25    is my first year in that district, my 10th year of
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 21 of 112 PageID #: 16779
                                                                                    21



       1   teaching.     I graduated from UT Tyler.

       2              My husband's name is Tim Pritchett.          He works at

       3   McKaig in Gladewater.       Let's see, he's probably worked

       4   there a little over a year.        And I've never served on a

       5   jury.

       6              THE COURT:    All right.     If you'll pass the

       7   microphone to No. 9, Ms. Crumpler.

       8              JUROR CRUMPLER:     My name is Melinda Crumpler.         I

       9   live in Atlanta, Texas.

     10               THE COURT:    Ma'am, would you hold the microphone

     11    closer so I can hear you?

     12               JUROR CRUMPLER:     Okay.    My name is Melinda

     13    Crumpler.     I live in Atlanta, Texas.       I have two boys.

     14    They're grown; they're not boys, they're men.             I am a

     15    housewife.     I have worked there for over 30 years.           I have

     16    a GED.

     17               My spouse's name is Joe Crumpler.         He works at

     18    GPI.     He is an instrument electrician.        He has worked there

     19    for over 30 years.

     20               I have served on a civil jury here in Marshall.

     21    It's been more than five years ago.

     22               THE COURT:    Was it in this court, or was it in

     23    state district court?

     24               JUROR CRUMPLER:     I think it was here.

     25               THE COURT:    All right.     And you say it's been more
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 22 of 112 PageID #: 16780
                                                                                    22



       1   than five years ago?

       2             JUROR CRUMPLER:        I believe so.

       3             THE COURT:     Do you remember anything about what

       4   the case was about?

       5             JUROR CRUMPLER:        A guy was suing either Walmart or

       6   Sam's because boxes fell on him.

       7             THE COURT:     Okay.     Thank you very much, ma'am.

       8             Next is Panel Member No. 10, Ms. Norman.

       9             JUROR NORMAN:     Yes, my name is Dorinda Norman.

     10    I'm from Linden, Texas.       I have a 30-year-old daughter and

     11    17-year-old son.      I work for Higginbotham Insurance.          I've

     12    been there since June.       I'm not married, and I've never

     13    served on a jury.

     14              THE COURT:     All right.     Thank you.

     15              No. 11, Ms. Miles.

     16              JUROR MILES:     My name is Ruth Miles.        I have four

     17    children, and they're 44, 42, 40, and 38; two boys, two

     18    girls.   Disabled.     And I have -- my education was tenth

     19    grade.   I went to GED class, but I never finished.

     20              My spouse is Walter Miles.         He work at Master

     21    Craft, and he's been there a little over five years.              And I

     22    was on jury duty in 2000 and -- I believe 2003 or 2004, one

     23    of those.

     24              THE COURT:     And where was that, ma'am?

     25              JUROR MILES:     At the other courthouse.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 23 of 112 PageID #: 16781
                                                                                    23



       1              THE COURT:     Here in Marshall?

       2              JUROR MILES:     Yes, here in Marshall.

       3              THE COURT:     Thank you, ma'am.     If you'll hand the

       4   microphone to No. 12, Mr. Craig.

       5              JUROR CRAIG:     My name is Benjamin Craig.        I live

       6   here in Marshall, Texas.       I got two daughters.        I work for

       7   American Electric Power Company, mechanical maintenance

       8   supervisor.     I've been there 37 years.        I have some

       9   college.

     10               My spouse's name is Sandy.        She's the director of

     11    children's ministry at First United Methodist Church.

     12    She's been there about 12 years.

     13               And I've served on a state civil case here about

     14    10 years ago.

     15               THE COURT:     All right, sir.     Thank you.

     16               Next is No. 13, Ms. Collins.

     17               JUROR COLLINS:     Hi.   My name is Vanita Collins.           I

     18    have one son.     I work for Blue Cross Blue Shield.           I'm in

     19    the appeals department.       I've been there 17 years.         I have

     20    some college.

     21               My husband's name is Bill Collins.         He works for

     22    East Texas Baptist University.         He's the building manager

     23    for their building just down the block.           He's been there

     24    almost 30 years.

     25               And I was chosen for a civil service, but they
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 24 of 112 PageID #: 16782
                                                                                    24



       1   settled out of court.       So we really only heard about it,

       2   but didn't do anything else.

       3             THE COURT:     Okay.   How long ago was that, ma'am?

       4             JUROR COLLINS:      Oh, gosh, almost 20 years.

       5             THE COURT:     Okay.   Thank you.

       6             Next is No. 14.

       7             JUROR PETRIMOULX:      My name is Norm Petrimoulx.          I

       8   live in Atlanta, Texas.       I have been married twice.         My

       9   first wife, we had three children.          I married my second

     10    wife, and she had four.       So at one point we had seven kids

     11    in the house.

     12              My place of employment is Texas Department of

     13    Transportation.     I'm a heavy equipment operator.          I've been

     14    there for eight years.       I have a high school education.

     15              My spouse's name is Tina.        She works at the Rabbit

     16    Patch in Atlanta, Texas, and she's a kitchen manager.

     17    She's worked there for a year.

     18              And I have no prior jury service.

     19              THE COURT:     Tell me what the Rabbit Patch in

     20    Atlanta, Texas is, please, sir.

     21              JUROR PETRIMOULX:      It's a little hamburger place.

     22              THE COURT:     Okay.   Thank you.

     23              JUROR PETRIMOULX:      You're welcome.

     24              THE COURT:     Next is No. 15, Mr. Gay.

     25              JUROR GAY:     My name is William Gay.        I have three
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 25 of 112 PageID #: 16783
                                                                                    25



       1   children; two boys, one girl.         I'm not employed right now.

       2   I have a high school education.         And I'm divorced.          And

       3   have never been on a jury duty.

       4             THE COURT:     Tell me what your last employment was,

       5   what kind of work you did.

       6             JUROR GAY:     I was ex-fab.     It's explosive

       7   ordnance.    We disassembled it and actually shoot it down.

       8             THE COURT:     All right, sir.      Thank you.     If you'll

       9   hand the microphone to No. 16, Ms. Kopech.

     10              JUROR KOPECH:     My name is Tabbetha Kopech.            I live

     11    in Daingerfield, Texas.       I have two grown children.            I work

     12    for a state judge in Arkansas.         I'm the court reporter.

     13    I've worked there for 16 years.         High school graduate.

     14              My spouse's name is Michael Kopech.           He is a

     15    lawyer in the Daingerfield/Mt. Pleasant area.             He's been

     16    doing that for about 30 years.

     17              And I've never served.

     18              THE COURT:     And does your husband practice patent

     19    law to any extent?

     20              JUROR KOPECH:     He does not.

     21              THE COURT:     Okay.   Thank you, ma'am.

     22              JUROR KOPECH:     You're welcome.

     23              THE COURT:     No. 17, Mr. Bates.

     24              JUROR BATES:     My name is Charlie Bates.         I live in

     25    Jefferson, Texas.      I have three teenage children.          I
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 26 of 112 PageID #: 16784
                                                                                    26



       1   currently work for New Diana ISD where I teach English,

       2   11th and 12th grade.       This is my fourth year there.         I have

       3   a master's degree.

       4             And my wife's name is Kandice.         She works for an

       5   online social media evaluator -- I think it's Appen.               She's

       6   worked there for about a year.         And I have served on two

       7   criminal cases in Jefferson, Texas.

       8             THE COURT:     Never a civil case?

       9             JUROR BATES:     No, sir.

     10              THE COURT:     Thank you.

     11              No. 18, Mr. Bliss.

     12              JUROR BLISS:     My name is Michael Bliss.         I live

     13    here in Marshall, Texas.       I don't have any children.          I

     14    work for MISD.     I've been there 12 years.         High school

     15    education.

     16              My wife's name is Alana Bliss.         She works for the

     17    Comfort Suites as a receptionist.          And I've never done jury

     18    duty.

     19              THE COURT:     All right, sir.      Thank you.

     20              Next will be No. 19, Ms. Bailey.

     21              JUROR BAILEY:     My name is Jeanette Bailey.         I live

     22    here in Marshall.      I have two grown sons.        I don't work

     23    now, but previously was out at Josey Ranch for 11 years.                 I

     24    have a high school diploma.

     25              My husband's name is Dane.         He just lost his job,
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 27 of 112 PageID #: 16785
                                                                                    27



       1   and he was a water meter reader for 11 years.

       2             And I've served on a civil here in this -- in

       3   state about 15 years ago.

       4             THE COURT:     And what did you do at Josey's Ranch

       5   when you were there?

       6             JUROR BAILEY:     Out in the kitchen.

       7             THE COURT:     Okay.     Thank you, ma'am.

       8             Next is No. 20, Mr. Hinerman.

       9             JUROR HINERMAN:        My name is David Hinerman.       Live

     10    in Naples, Texas.      Got three kids.        Work for Hughes Springs

     11    Independent School District.         Director of maintenance and

     12    transportation.     Been there about 17 years.         Got a high

     13    school education.

     14              Spouse's name is Tammy.           She works for Winnsboro

     15    ISD.   This is her first year there.

     16              And I worked on -- trial on a criminal case in

     17    Linden, Texas, about three years ago.

     18              THE COURT:     Never served on a civil case?

     19              JUROR HINERMAN:        No, sir.

     20              THE COURT:     Thank you very much.

     21              No. 21, Mr. Byrd.

     22              JUROR BYRD:     My name is Audis Byrd.        I live in Big

     23    Sandy, Texas.     I have three grown children.         I currently

     24    work at ACB Energy.      We do consulting engineer work.          I've

     25    worked there about eight years.         I have a BS in mechanical
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 28 of 112 PageID #: 16786
                                                                                    28



       1   engineering from Louisiana Tech.

       2             My spouse is Debra K. Byrd.         She worked for EOG.

       3   She retired right now.       She worked there about 10 years.

       4             I've served on one jury which was a criminal jury

       5   in Harris County, and they took a plea bargain before we

       6   set the jury.

       7             THE COURT:     And tell me what your wife's

       8   employment is again.

       9             JUROR BYRD:     She's retired.      She worked EOG.      She

     10    has an accounting degree.

     11              THE COURT:     EOG.   Okay.    Thank you, sir.

     12              No. 22 is next, Ms. Turner.

     13              JUROR TURNER:     My name is Joann Turner.         I live in

     14    Jefferson, Texas.      I have two grown children; son and a

     15    daughter.    My place of employment is Jefferson Independent

     16    School District.      I'm a DAEP instructor/technology, and

     17    I've worked there four years.         And I have an associate's

     18    degree from East Texas Baptist University and am pursuing

     19    my bachelor's degree from University of Texas A&M,

     20    Commerce.    My spouse is deceased.

     21              And I served on a civil right here in this

     22    courtroom 20 years ago, and it was settled before we could

     23    go to -- to the jury.

     24              THE COURT:     So you didn't return a verdict in that

     25    case?
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 29 of 112 PageID #: 16787
                                                                                    29



       1             JUROR TURNER:     No, sir.

       2             THE COURT:     Thank you, ma'am.

       3             No. 23, Mr. Verner.

       4             JUROR VERNER:     My name is Doug Verner.        Live in

       5   Gladewater, Texas.      I have three children.        I'm currently

       6   retired or unemployed, depending on your point of view, I

       7   guess.   I worked there for 14 years as a plant manager.

       8             THE COURT:     Where was that, sir?

       9             JUROR VERNER:     Longview, Texas.

     10              THE COURT:     At what business?

     11              JUROR VERNER:     Weatherford International.

     12              THE COURT:     Thank you.

     13              JUROR VERNER:     Some college.

     14              My spouse's name is Joy.        She is retired or

     15    unemployed.    She worked at Good Shepherd Hospital for eight

     16    years as a unit clerk.       And I have no -- never served on a

     17    jury.

     18              THE COURT:     All right.     Thank you very much.

     19              Next is Panel Member No. 24, Ms. Billingsley.

     20              JUROR BILLINGSLEY:       My name is Valerie

     21    Billingsley.     I'm from Gilmer.      I have five grown children.

     22    I work for Med-Shop Total Care in -- as a billing

     23    specialist for a medical equipment company.            I've been

     24    there 18 years.     I have about a year and a half of college.

     25              My spouse's name is Billy.         He works for Ore City
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 30 of 112 PageID #: 16788
                                                                                    30



       1   ISD as maintenance supervisor.         And he's been there in that

       2   industry for about 40 years.        And I was on a criminal case

       3   in Upshur County about 10 years ago.

       4             THE COURT:     Thank you, ma'am.

       5             No. 25 is next, Mr. Powers.

       6             JUROR POWERS:     Yes, my name is Patrick Powers.

       7   I'm from Gilmer, Texas.       I have two grown children - I say

       8   grown, they're college age.        My employment, I own The

       9   Med-Shop Pharmacy in Gilmer, independent pharmacist.

     10    Worked there for -- owned it for 15 years.            I have a

     11    college education.      I have a Bachelor of Science in

     12    pharmacy from the University of Louisiana, Monroe.

     13              My spouse's name is Debbie Powers.          She actually

     14    works for The Med-Shop Pharmacy, too.           Before that, she was

     15    in pharmaceutical sales for Meda Pharmaceuticals and Eli

     16    Lilly Company.     She's worked there for eight years at the

     17    pharmacy.

     18              And I have not served on a jury before.

     19              THE COURT:     Thank you, sir.

     20              No. 26 is next, Mr. Miles.

     21              JUROR MILES:     I'm Larry Miles.      And I live in

     22    Omaha, Texas.     I got one son.      And I work for U.S. Steel.

     23    Been there on and off since '93.         Got a GED.     I'm single.

     24    And I served on a criminal case in Mt. Pleasant about 25

     25    years ago, probably.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 31 of 112 PageID #: 16789
                                                                                    31



       1             THE COURT:     Never on a civil case?

       2             JUROR MILES:     No.

       3             THE COURT:     Thank you.

       4             Next is No. 27, Dr. Mohamed-Santa.

       5             JUROR MOHAMED-SANTA:        My name is Mirza

       6   Mohamed-Santa.     And I live here in Marshall.         I have one

       7   child.   He's a lawyer in Virginia -- tax lawyer.              My place

       8   of employment is --

       9             THE COURT:     And, sir -- sir, could you hold the

     10    microphone a little closer?

     11              JUROR MOHAMED-SANTA:        My place of employment is

     12    Marshall Family Practice Associates, and I'm a manager

     13    there.   I've worked there for about 10 years.            My

     14    educational background, I have bachelor's degree, master's,

     15    Ph.D, and a law degree.

     16              My spouse's name is Odette.         My spouse's

     17    employment, she's a medical doctor, family physician.               And

     18    she's been there -- is partner and owner of the Marshall

     19    Family Practice for about 15 years.

     20              And I've had no previous dealings with civil or

     21    criminal cases.

     22              THE COURT:     All right, sir.      Thank you very much.

     23    If you'll hand the microphone to Panel Member No. 28,

     24    Ms. Snowden.

     25              JUROR SNOWDEN:      My name is -- my name is Katherine
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 32 of 112 PageID #: 16790
                                                                                      32



       1   Snowden.     I live in Cass County, outside of Atlanta.           I

       2   have two grown children and one grandson.            I am a dental

       3   hygienist.     I work at Pinnacle Implants & Periodontics in

       4   Texarkana and in Longview.        I have been in this office

       5   about three and a half years, but I've been a hygienist for

       6   42.   I have an Associate of Science in dental hygiene from

       7   East Tennessee State University.

       8              My husband's name is Charles Snowden.          He is

       9   retired from the USDA Natural Resources Conservation.                 He

     10    worked there for 32 years.        And I was picked for a criminal

     11    jury, I think it was a check forgery case, in the early --

     12    or some time in the '80s, and it was settled before we got

     13    to jury trial.

     14               And I would like to make a comment.          I think I

     15    misconstrued the -- the question earlier about the surgery

     16    schedules.     My mother-in-law has just been put into hospice

     17    care, and my husband is in East Tennessee with her there.

     18    And I think I just heard that wrong on the question --

     19    misunderstood.

     20               THE COURT:    Is there something about your

     21    mother-in-law being in hospice care in Tennessee that would

     22    keep you from being available to serve on this jury?

     23               JUROR SNOWDEN:     If she were to pass away between

     24    now and when -- you know, the end of the week, that does

     25    not look likely, but it's a possibility.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 33 of 112 PageID #: 16791
                                                                                    33



       1             THE COURT:     Okay.   Thank you, ma'am.

       2             Thank you, ladies and gentlemen, for that

       3   information.

       4             And I need to say a couple more things to you

       5   before I turn the questioning over to the lawyers.

       6             The jurors that are actually selected to serve on

       7   the jury in this case will serve in the role as the judges

       8   of the facts, and the jury selected will make the sole and

       9   ultimate determination about what the facts are in this

     10    case.

     11              Now, my job as the Judge is to rule on questions

     12    of law, evidence, and procedure that arise during the

     13    trial, to oversee the flow of the evidence, and to maintain

     14    the decorum of the courtroom.

     15              Also, I want to say a couple things to you about

     16    our judicial system that I hope will put things in a proper

     17    perspective for you.

     18              In every jury trial, besides the actual Plaintiff

     19    and Defendant themselves, there are always three

     20    participants; the jury, the Judge, and the lawyers.

     21              With regard to the lawyers, I think it's important

     22    for each of you to understand that our judicial system is

     23    an adversary system, which simply means that during a

     24    trial, each party will seek to present their respective

     25    case to the jury in the very best light possible.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 34 of 112 PageID #: 16792
                                                                                    34



       1             Now, it's no surprise to any of you that lawyers

       2   are often criticized in the media and in the public.              And

       3   the Court's observed that at least to some degree, that

       4   criticism is a result of a basic misunderstanding of our

       5   adversary system in which the lawyers act as advocates for

       6   the competing parties.

       7             And as an advocate, a lawyer is ethically and

       8   legally obligated to zealously assert his client's position

       9   under the rules of our adversary system.           And by presenting

     10    the best case possible on behalf of their clients, the

     11    lawyers hopefully will enable the jury to better weigh the

     12    relevant evidence, to determine the truth, and to arrive at

     13    a just verdict based on that evidence.

     14              This system of justice, this adversary system of

     15    justice that serves our country, has served us well for

     16    over 200 years, and America's lawyers have been, continue

     17    to be, and will be an indispensable part of that process.

     18              So, as we go forward with this trial, even though

     19    it's possible that from time to time I might frown or

     20    grumble at the lawyers during the trial of the case, it's

     21    simply because I'm trying to make sure that their advocacy

     22    doesn't get outside the boundaries of our adversary system

     23    and our rules of procedure.

     24              But please keep in mind, ladies and gentlemen,

     25    they're just doing their jobs, and it's important for you
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 35 of 112 PageID #: 16793
                                                                                    35



       1   to be aware of that in the proper context as we go forward.

       2             Also, ladies and gentlemen, I want you to

       3   understand that throughout the course of the trial, I am

       4   going to do my very best to make sure that none of you have

       5   any idea about what I think about the evidence because

       6   evaluating the evidence and from that determining the facts

       7   in this case is the job of the jury.          It is not my job as

       8   the Judge.

       9             That being the case, no one selected on this jury

     10    should take any expression that they see or think they see

     11    or any comment that they hear or think they hear as coming

     12    from me as an indication about what the jury should

     13    consider in making its determination about the ultimate

     14    facts in this case.

     15              All right.     With that, Plaintiff, you may address

     16    the panel.    Would you like a warning on your time,

     17    Mr. Maddox?

     18              MR. MADDOX:     Yes, please, Your Honor.

     19              THE COURT:     Tell me what kind of a warning you

     20    would like, sir.

     21              MR. MADDOX:     Five minutes.

     22              THE COURT:     I'll warn you with five minutes

     23    remaining.    You may proceed.

     24              MR. MADDOX:     Thank you.

     25              Excuse me.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 36 of 112 PageID #: 16794
                                                                                    36



       1              Good morning, ladies and gentlemen.          My name is

       2   Steven Maddox.     And together with my colleagues who you met

       3   earlier, we're going to be representing the Plaintiff in

       4   this case, PPS Data.       First of all, I'd like to thank you

       5   so much for everything you've already done and are about to

       6   do.

       7              What you've done in filling out those

       8   questionnaires is incredibly generous for you to take time

       9   before your actual service to provide that information, and

     10    the most wonderful thing about those questionnaires is that

     11    your answers were candid, and that is really what we're

     12    going to be looking for today, candid answers.

     13               A little bit about me.       I am not from Texas.       It

     14    happens sometimes.      But I come from Maryland, and I went to

     15    school in Virginia, and I'm married, and my wife and I have

     16    a son 14 years old who had his first day of high school on

     17    the day I left to come here.        He phoned me that night, and

     18    very excited that he got a locker, so things are looking up

     19    for him.     We live outside Washington, D.C.

     20               I am old enough, and many of you are, too, to have

     21    picked up a few preferences over the years.            Some would

     22    call them biases, not in the sense of racism or anything

     23    like that, but in the sense of we've all been around the

     24    block.     We all kind of know what we like and what we don't

     25    like.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 37 of 112 PageID #: 16795
                                                                                    37



       1             We've all been in situations so the next time

       2   around we see that kind of brewing, we say, I think we know

       3   how that's going to go.

       4             And you can tell from my size, I have a bias

       5   against vegetables.      I have a bias towards steak and pasta.

       6   If you ask me to be a food critic or to judge a food

       7   competition, there is no doubt that the chef who came in

       8   with the best tasting brussel sprouts you've ever had is

       9   going to have an uphill battle with me.

     10              I also have -- am old enough now to be basically

     11    kind of biassed against any new rock music that comes out.

     12    I put myself through school playing bluegrass.             I used to

     13    play in Austin in a hole in the wall and other places.

     14              And so, again, if I was asked to try to be

     15    absolutely a hundred percent neutral about whether some

     16    music was good or should be bought or purchased, I would

     17    try my best, as I'm sure you would, but I would be starting

     18    a little bit to one side.

     19              And that's some of the questions I asked you today

     20    and the attorneys for the Defendant asked you.             We're

     21    trying to learn those.       It is no sin to have a preference

     22    or a leaning.     It's not about criticizing anyone for that.

     23    We just really would like to know what those leanings are,

     24    and we'll try to figure out if they have some bearing on --

     25    on the case, and so that's why we're here today.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 38 of 112 PageID #: 16796
                                                                                    38



       1             Now, as you know, this is going to be a patent

       2   case and, excuse me, I can tell you it's going to be a

       3   patent case concerning the check processing, that is what

       4   banks do once you take a check to a bank and you deposit

       5   it, or an ATM, what have you, what happens to the check

       6   after that, what the bank has to do eventually to get it to

       7   the check writer's bank.       And you'll see it's -- it's quite

       8   complex, and -- and there's a lot of technology involved.

       9             So what I would like to do first is to ask you

     10    whether -- and I'll just go down the list of jurors,

     11    whether you consider yourself very comfortable, somewhat

     12    comfortable, or just a little comfortable with the

     13    technical aspects of computers and networks.

     14              Ms. Perkins, very, somewhat, or a little?

     15              Oh, I'm sorry.

     16              JUROR PERKINS:      I would consider myself

     17    comfortable.

     18              MR. MADDOX:     Okay.    Ms. Booker?

     19              JUROR BOOKER:     Somewhat comfortable.

     20              MR. MADDOX:     Ms. Gasper.

     21              JUROR GASPER:     Comfortable.

     22              MR. MADDOX:     Mr. Hughey.

     23              JUROR HUGHEY:     Somewhat.

     24              MR. MADDOX:     Ms. Gonzalez.

     25              JUROR GONZALEZ:      Somewhat.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 39 of 112 PageID #: 16797
                                                                                    39



       1             MR. MADDOX:     Ms. Mendez.

       2             JUROR MENDEZ:     Comfortable.

       3             MR. MADDOX:     I'm sorry, what was that?

       4             JUROR MENDEZ:     Comfortable.

       5             MR. MADDOX:     Comfortable, thank you.

       6             JUROR TROBOY:     Comfortable.

       7             MR. MADDOX:     Thank you.

       8             Give that to Ms. Pritchett.

       9             JUROR PRITCHETT:      I would say somewhat

     10    comfortable.

     11              MR. MADDOX:     Thank you.

     12              Ms. Crumpler.

     13              JUROR CRUMPLER:      I'd say somewhat comfortable.

     14              JUROR NORMAN:     I'm comfortable.

     15              MR. MADDOX:     Thank you.

     16              JUROR MILES:     Somewhat.

     17              MR. MADDOX:     Somewhat comfortable.       Thank you.

     18              JUROR CRAIG:     Comfortable.

     19              MR. MADDOX:     Thank you.

     20              JUROR COLLINS:      Comfortable.

     21              MR. MADDOX:     Mr. Petrimoulx.

     22              JUROR PETRIMOULX:      Not comfortable.

     23              MR. MADDOX:     I'm sorry?

     24              JUROR PETRIMOULX:      Not comfortable.

     25              MR. MADDOX:     Not comfortable, understood.         Thank
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 40 of 112 PageID #: 16798
                                                                                    40



       1   you.

       2             JUROR GAY:     Somewhat comfortable.

       3             MR. MADDOX:     Thank you.

       4             JUROR KOPECH:     Can I clarify?      The inner workings

       5   with the computer -- say it again.

       6             MR. MADDOX:     The technical aspects of computers

       7   and -- and networks.       Do you have a sense of how -- how

       8   networks work and -- and computers talk to each other and

       9   that type of thing?

     10              JUROR KOPECH:     I would say not very comfortable.

     11              MR. MADDOX:     Okay.    Thank you.

     12              JUROR BATES:     Comfortable.

     13              MR. MADDOX:     Thank you.

     14              JUROR BLISS:     Somewhat comfortable.

     15              MR. MADDOX:     Thank you.

     16              JUROR BAILEY:     Somewhat comfortable.

     17              JUROR HINERMAN:      Not comfortable.

     18              MR. MADDOX:     Thank you.

     19              JUROR BYRD:     Comfortable.

     20              MR. MADDOX:     Thank you.

     21              JUROR TURNER:     Comfortable.

     22              JUROR VERNER:     Somewhat comfortable.

     23              MR. MADDOX:     Thank you.

     24              JUROR BILLINGSLEY:       Comfortable.

     25              MR. MADDOX:     Thank you.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 41 of 112 PageID #: 16799
                                                                                    41



       1              JUROR POWERS:     I'm comfortable.

       2              MR. MADDOX:     Thank you.

       3              JUROR MILES:     Not very comfortable.

       4              MR. MADDOX:     Thank you.

       5              JUROR MOHAMED-SANTA:        Comfortable.

       6              MR. MADDOX:     Thank you.

       7              JUROR SNOWDEN:     Somewhat to not comfortable.

       8              MR. MADDOX:     Okay.     Okay.   Thank you very much.

       9              My colleagues are writing this down, and we'll

     10    take these -- I'd like to ask a few individuals some

     11    questions, if I may.

     12               Ms. Pritchett, there you are, in your

     13    questionnaire about your strong feelings about lawsuits, do

     14    you feel -- it's a question whether there's a moral issue

     15    involved?

     16               JUROR PRITCHETT:        I guess it would depend on

     17    what -- what the lawsuit was.

     18               MR. MADDOX:     Okay.     Well, this lawsuit is going to

     19    be about a patented invention, patented by one company, and

     20    it's suing the other company to say you infringed our

     21    patent.     There's no criminal or moral or ethical judgment

     22    here.     This is a business dispute.

     23               Do you feel that you have a strong feeling about

     24    that?

     25               JUROR PRITCHETT: I mean, I guess a lot of
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 42 of 112 PageID #: 16800
                                                                                    42



       1   knowledge would be needed to -- to make that, but just, you

       2   know, to make sure that someone that legitimately had a

       3   reason to say, yes, this was my invention or, no, it

       4   wasn't.

       5             MR. MADDOX:     Okay.     And if -- if you've -- if

       6   you've found someone who did say -- you believe that this

       7   was their invention, would you then have a problem with

       8   them enforcing their patent in court?

       9             JUROR PRITCHETT:        No, I mean, not with the right,

     10    you know, evidence that supported it.

     11              MR. MADDOX:     Okay.     Thank you very much.

     12              Ms. Gonzalez?

     13              JUROR GONZALEZ:      Yes.

     14              MR. MADDOX:     Hello.

     15              Do you feel that lawsuits is basically everyone

     16    looking for easy money, and the lawyers, as well?              We need

     17    candor.

     18              JUROR GONZALEZ:      In a lot of cases, I do feel that

     19    way.

     20              MR. MADDOX:     Sure.     What kind of cases are you

     21    thinking about when you think about that?

     22              JUROR GONZALEZ:      Well, there's so many of these

     23    lawyers on TV, personal injury, that sort of thing.

     24              MR. MADDOX:     Uh-huh.

     25              JUROR GONZALEZ:      And having been a claims adjuster
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 43 of 112 PageID #: 16801
                                                                                    43



       1   for an insurance company, I've just seen a lot of that with

       2   car accidents.

       3             MR. MADDOX:     Uh-huh.

       4             JUROR GONZALEZ:      And, you know, people running to

       5   an attorney when they got bumped in the -- you know, trying

       6   to get money.

       7             MR. MADDOX:     Sure.     Well, we all -- we all

       8   experience life for a long time and it informs us.

       9             Do you think you kind of start here with -- that

     10    it's a lawsuit, that you kind of start kind of one step

     11    removed as a result of this, kind of like, lawsuits

     12    generally, many of them I have problems and hesitancy

     13    about?   Is that where you kind of start?

     14              JUROR GONZALEZ:      Well, I kind of feel like that

     15    there are so many lawsuits that are frivolous.

     16              MR. MADDOX:     Uh-huh.

     17              JUROR GONZALEZ:      That -- and -- and a lot of them

     18    go back to my dealings with being a claims adjuster.

     19              MR. MADDOX:     Sure --

     20              JUROR GONZALEZ:      And car accidents and all that

     21    kind of stuff.

     22              MR. MADDOX:     How many years were you a claims

     23    adjuster?

     24              JUROR GONZALEZ:      About -- a little over four

     25    years.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 44 of 112 PageID #: 16802
                                                                                    44



       1              MR. MADDOX:    So a lot?

       2              JUROR GONZALEZ:     No, that's not a lot.       They

       3   closed our office in Longview.

       4              MR. MADDOX:    Well, thank you very much.

       5              May I ask Mr. Gay a question, Juror 15?

       6              You -- you have a sort of a starting point that

       7   people are kind of sue happy.         There are too many lawsuits

       8   in this country?

       9              JUROR GAY:    Yes, sir.

     10               MR. MADDOX:    And just how did you get to that

     11    belief, generally?

     12               JUROR GAY:    Just watching, you know, like stuff on

     13    TV or --

     14               THE COURT:    You're going to have to speak up,

     15    Mr. Gay.

     16               JUROR GAY:    Just basically watching stuff on TV

     17    and just some experiences I've seen out of divorces --

     18               MR. MADDOX:    Right.

     19               JUROR GAY:    -- and things like that.

     20               MR. MADDOX:    And did you say you were divorced?

     21               JUROR GAY:    Yes, sir.

     22               MR. MADDOX:    And how -- how recent was that?

     23               JUROR GAY:    This year.

     24               MR. MADDOX:    And there was a trial in that?

     25               JUROR GAY:    Yes, sir.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 45 of 112 PageID #: 16803
                                                                                    45



       1             MR. MADDOX:     I understand.       So would it be fair to

       2   say that you kind of skeptical of how many lawsuits there

       3   are and maybe this one isn't a real non-frivolous suit?

       4             JUROR GAY:     Yes.

       5             MR. MADDOX:     Thank you, sir.

       6             JUROR GAY:     Yes, sir.

       7             MR. MADDOX:     Now, we've had -- I talked to a

       8   couple people who in their questionnaires indicated their

       9   candid feelings about lawsuits.         And is there any -- is

     10    there anyone else who didn't express that kind of thing in

     11    their questionnaire, but who really kind of feels that?

     12    And having heard from people that you're not alone, would

     13    like to -- would like to discuss it with me, raise your

     14    hand.   No?   Okay.    All right.

     15              May I speak with Ms. Snowden?          Ms. Snowden, do you

     16    have strong feelings about lawsuits?

     17              JUROR SNOWDEN:        In general.    I think the least

     18    little thing happens, somebody stumps their toe, and they

     19    think, oh, I can get money out of this.           You know, and it's

     20    just -- most -- for the most part, they're all well and

     21    good, but there's a lot of things that seem too minute to

     22    worry with.

     23              MR. MADDOX:     Are you kind of thinking of like

     24    personal injury things or other kinds of lawsuits?

     25              JUROR SNOWDEN:        Personal injury, and then just --
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 46 of 112 PageID #: 16804
                                                                                    46



       1   the least little thing -- I mean, people decide they want

       2   to get -- see if they can make some money off of it.

       3             MR. MADDOX:     Uh-huh.     And so do you kind of bring

       4   that sort of starting point to your jury service today?

       5             JUROR SNOWDEN:      Well, infringement laws and that

       6   kind of stuff, from what I've learned this morning, and I

       7   don't know -- I'm not very knowledgeable in that field --

       8             MR. MADDOX:     Uh-huh.

       9             JUROR SNOWDEN:      -- you know, lawsuits have their

     10    place, but there's a lot of things that people just tend to

     11    over -- overdo.

     12              MR. MADDOX:     Thank you very much.

     13              May I speak with Juror 20, Mr. Hinerman -- I'm

     14    sorry, Hinerman?

     15              Mr. Hinerman, do you have a view that the damages

     16    awards in the lawsuits are out of control?

     17              JUROR HINERMAN:      Yes, sir, I do.

     18              MR. MADDOX:     Okay.     And how did you come to that?

     19              JUROR HINERMAN:      Again, just what I see on TV and

     20    hear on the radio.

     21              MR. MADDOX:     Okay.     So would it be your assumption

     22    that Plaintiff in general in lawsuits is looking for more

     23    money than they really should be entitled to?

     24              JUROR HINERMAN:      I believe so, yes.

     25              MR. MADDOX:     And do you think you would -- some
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 47 of 112 PageID #: 16805
                                                                                    47



       1   part of you at least would want to apply that presumption

       2   to Plaintiff in this case?

       3             JUROR HINERMAN:      I've never really looked at it in

       4   this particular instance.

       5             MR. MADDOX:     Okay.    Thank you very much.

       6             Now, when it comes to invention and innovation,

       7   which is what patents are about, you can kind of think of

       8   it as the idea and the solution -- the big idea and then

       9   how do you make it work in the real world.

     10              I'd like to poll you once again and say, if you

     11    had to choose between which part is more important, the big

     12    idea or getting it done in the real world, which would you

     13    say is more important to innovation and invention?

     14              May we poll the jury again?         Where did the

     15    microphone go?     Sorry.    Could we start with Juror No. 1?

     16              JUROR PERKINS:      I would work in the real world.

     17              MR. MADDOX:     Thank you.

     18              JUROR BOOKER:     I would think how -- how it works

     19    in the real world, actually getting it working.

     20              MR. MADDOX:     Thank you.

     21              JUROR GASPER:     The real world.

     22              MR. MADDOX:     Thank you.

     23              JUROR HUGHEY:     Big idea.

     24              MR. MADDOX:     Thank you.

     25              JUROR GONZALEZ:      I'm kind of torn.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 48 of 112 PageID #: 16806
                                                                                    48



       1             THE COURT:     Please stand up.

       2             MR. MADDOX:     Torn --

       3             THE COURT:     Please stand -- please stand up.

       4             JUROR GONZALEZ:      Oh, I'm sorry.

       5             MR. MADDOX:     If you can't decide, that's fine.

       6             JUROR GONZALEZ:      Yeah, I'm kind of torn on that

       7   one.

       8             MR. MADDOX:     Thank you very much.

       9             JUROR MENDEZ:     The big idea.

     10              MR. MADDOX:     Thank you.

     11              JUROR TROBOY:     The big idea would be important.

     12              MR. MADDOX:     Thank you.

     13              JUROR PRITCHETT:      I think it would be getting it

     14    to work in the world.

     15              MR. MADDOX:     Thank you.

     16              JUROR CRUMPLER:      Making it work in the world.

     17              JUROR NORMAN:     Making it work in the world.

     18              JUROR MILES:     Making in world -- work in the

     19    world.

     20              JUROR CRAIG:     Making it work in the real world.

     21              JUROR COLLINS:      Making it work.

     22              MR. MADDOX:     Thank you.

     23              JUROR PETRIMOULX:      Also, making it work.

     24              MR. MADDOX:     Thank you, sir.

     25              JUROR GAY:     Making it work.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 49 of 112 PageID #: 16807
                                                                                    49



       1             MR. MADDOX:     Thank you.

       2             JUROR KOPECH:     The idea.

       3             MR. MADDOX:     Thank you.

       4             JUROR BATES:     Making it work in the real world.

       5             MR. MADDOX:     Thank you very much.

       6             JUROR BLISS:     Making it work in the real world.

       7             MR. MADDOX:     Thank you.

       8             JUROR BAILEY:     Making it work in the real world.

       9             MR. MADDOX:     Thank you.

     10              JUROR HINERMAN:      Making it work in the world.

     11              MR. MADDOX:     Thank you.

     12              JUROR BYRD:     I think it's the idea.

     13              MR. MADDOX:     Thank you.

     14              JUROR TURNER:     Making it work in the real world.

     15              MR. MADDOX:     Thank you.

     16              JUROR VERNER:     I would say that the big idea and

     17    the solution being kind of equal footing.

     18              MR. MADDOX:     Thank you very much.

     19              JUROR BILLINGSLEY:       The big idea.

     20              MR. MADDOX:     Thank you.

     21              JUROR POWERS:     Making it work in the real world.

     22              JUROR MILES:     I'll take both of them.

     23              JUROR MOHAMED-SANTA:       I'd like to straddle the

     24    fence in both, the big idea and making it work.             Ideas just

     25    don't occur in a vacuum.       It must work.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 50 of 112 PageID #: 16808
                                                                                    50



       1             MR. MADDOX:     Of course.     Thank you.

       2             JUROR SNOWDEN:      Making it work in the real world.

       3             MR. MADDOX:     Thank you very much.

       4             Your Honor, would it be okay if I ask for a show

       5   of hands and then follow up?

       6             THE COURT:     You may do that?

       7             MR. MADDOX:     Would you raise your hand if you have

       8   ever dealt in the U.S. Patent Office.

       9             JUROR HUGHEY:     We can't hear you.

     10              MR. MADDOX:     I beg your pardon.       Would you raise

     11    your hand if you have ever dealt with the United States

     12    Patent Office?

     13              Okay.   So that's Jurors No. 23 -- may I start with

     14    you, sir, Mr. Verner --

     15              JUROR BYRD:     I'm 21.

     16              MR. MADDOX:     Okay, 21.     We'll start there.

     17    Mr. Byrd, do you have some patents or a patent?

     18              JUROR BYRD:     I do have patents, 13.        Two in work

     19    right now.

     20              MR. MADDOX:     Wow.   And were you involved in the

     21    process of applying for the patents?

     22              JUROR BYRD:     Through an attorney.

     23              MR. MADDOX:     Through an attorney.        And how long

     24    did it take?

     25              JUROR BYRD:     Usually it takes three years to get a
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 51 of 112 PageID #: 16809
                                                                                    51



       1   patent issued.

       2             MR. MADDOX:     Right.

       3             JUROR BYRD:     I mean, the development of it is

       4   probably six or eight months, putting it together.

       5             MR. MADDOX:     Did you form any impressions as to

       6   the competency of the Patent Office, one way or the other?

       7             JUROR BYRD:     Well, I mean, there's lots of going

       8   back and forth on different ideas.          Sometimes you have to

       9   explain specifically what you mean about that.             Sometimes

     10    they try to reject claims that you can get through if you

     11    consistently explain it, maybe re-word it a little bit.

     12              MR. MADDOX:     In the end did you get most of the

     13    patents you applied for?

     14              JUROR BYRD:     Most of them, yes.       Probably three or

     15    four, five didn't go through.

     16              MR. MADDOX:     Thank you very much.

     17              Could you give the microphone to Juror No. 23,

     18    please?

     19              Mr. Verner, did you apply for a patent, sir?

     20              JUROR VERNER:     With the company -- I worked for

     21    Weatherford, and I was in the engineering office.              And I

     22    was part of -- there was a couple of us that got together

     23    and came up with a solution that the -- of course, the

     24    corporate lawyer actually did the -- all the footwork with

     25    the -- to get the patent through.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 52 of 112 PageID #: 16810
                                                                                    52



       1             MR. MADDOX:     Were you -- so were you involved with

       2   the Patent Office or was that done by the lawyers?

       3             JUROR VERNER:     Only -- only indirectly through --

       4   through the lawyers.

       5             MR. MADDOX:     Did you form any impression one way

       6   or the other as to -- --

       7             JUROR VERNER:     No, not particularly.

       8             MR. MADDOX:     -- the Patent Office?

       9             I believe there was one other.

     10              JUROR BYRD:     I want to clarify.        I didn't work

     11    directly with the Patent Office.         I did work through an

     12    attorney with all the claims and all.

     13              MR. MADDOX:     Yes, sir.     Thank you.

     14              There was one more, I believe.

     15              JUROR MOHAMED-SANTA:        I haven't worked with the

     16    USPTO directly.     My invention was done by a lawyer.

     17              MR. MADDOX:     I'm terribly sorry, could you say

     18    that again?

     19              JUROR MOHAMED-SANTA:        I didn't work with the

     20    United States Patent Office directly.           I worked with a

     21    lawyer for my patent.

     22              MR. MADDOX:     Overall, did you feel like it was a

     23    good experience?

     24              JUROR MOHAMED-SANTA:        Not really.     I have quite a

     25    number of inventions now, and I'm working directly with
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 53 of 112 PageID #: 16811
                                                                                    53



       1   companies.    I'm trying to avoid the entire process of going

       2   through the patent service, and see if I can sell the

       3   invention directly.

       4             MR. MADDOX:     If you recall, were there times when

       5   you thought the Patent Office was being unreasonable?

       6             JUROR MOHAMED-SANTA:       No.     It's just that it takes

       7   almost a lifetime to get anything through to fruition these

       8   days.

       9             MR. MADDOX:     Yes.    Thank you very much.

     10              JUROR MOHAMED-SANTA:       Okay.

     11              MR. MADDOX:     May I ask a question of Ms. Gasper?

     12              JUROR GASPER:     Yes, sir.

     13              MR. MADDOX:     Hi.    You work at a law firm and have

     14    worked at law firms?

     15              JUROR GASPER:     Yes, sir.

     16              MR. MADDOX:     Yes.    Have -- have any of them been

     17    involved with patent litigation?

     18              JUROR GASPER:     No, sir.

     19              MR. MADDOX:     And have you been involved with

     20    litigation?

     21              JUROR GASPER:     Have I been involved?

     22              MR. MADDOX:     For instance, with the trial work you

     23    assisted them in?

     24              JUROR GASPER:     Oh, I've worked with the defense

     25    attorneys and plaintiff attorneys working for trials.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 54 of 112 PageID #: 16812
                                                                                    54



       1             MR. MADDOX:     Uh-huh.     And would that experience in

       2   any way sort of tilt you one way or the other as you sit

       3   for a jury here?      Plaintiff/Defendant kind of thing.          You

       4   said it was a defense firm.

       5             JUROR GASPER:     Well, I worked for a plaintiff and

       6   a defense firm.

       7             MR. MADDOX:     Okay.

       8             JUROR GASPER:     So it depends on...

       9             MR. MADDOX:     So you've been on both sides?

     10              JUROR GASPER:     Yes, sir.

     11              MR. MADDOX:     Okay.     Thank you very much.

     12              Ms. Norman, did you -- did you work at a bank at

     13    some point?

     14              JUROR NORMAN:     Yes, sir, I did.

     15              MR. MADDOX:     And what did do you at the bank?

     16              JUROR NORMAN:     I was a customer service rep.

     17              MR. MADDOX:     So what kind of things would you

     18    handle?

     19              JUROR NORMAN:     Any complaints coming in, opening

     20    up any accounts, subbing, checking.

     21              MR. MADDOX:     Okay.     Thank you very much.

     22              JUROR NORMAN:     Uh-huh.

     23              MR. MADDOX:     Ms. Collins, Juror 13.

     24              JUROR COLLINS:      Yes, sir.

     25              MR. MADDOX:     Did you work at a bank as well?
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 55 of 112 PageID #: 16813
                                                                                    55



       1             JUROR COLLINS:      I did, yes.

       2             MR. MADDOX:     And what did you do there?

       3             JUROR COLLINS:      Started as a teller, ended up

       4   being in customer service.

       5             MR. MADDOX:     Oh, okay.     And how long ago was that

       6   approximately?

       7             JUROR COLLINS:      25 years ago.

       8             MR. MADDOX:     Okay.

       9             JUROR COLLINS:      Way before any technology like

     10    this.

     11              MR. MADDOX:     Okay.    All right.    Thank you very

     12    much.

     13              Bear with me one moment.        Thank you.

     14              Ms. Turner, you -- you worked in a bank?

     15              JUROR TURNER:     Yes, I did in bookkeeping.

     16              MR. MADDOX:     Bookkeeping.      And how long ago was

     17    that?

     18              JUROR TURNER:     It's been 15 years ago.

     19              MR. MADDOX:     Okay.    About how long did you work

     20    there for?

     21              JUROR TURNER:     Three years.

     22              MR. MADDOX:     Three years.      Thank you very much.

     23              Now, if I may ask for another show of hands, Your

     24    Honor.

     25              Is there anyone in this pool that has reason to
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 56 of 112 PageID #: 16814
                                                                                    56



       1   doubt the Patent Office does what it's supposed to do?

       2             Okay.   Thank you.

       3             Ms. Kopech.

       4             THE COURT:     Mr. Maddox, would you mind trying to

       5   speak up a little bit?       I hear you, but I'm straining to

       6   hear you.

       7             MR. MADDOX:     I'm sorry.

       8             Ms. Kopech, you worked as a paralegal?

       9             JUROR KOPECH:     Yes.

     10              MR. MADDOX:     Any patent cases?

     11              JUROR KOPECH:     No.

     12              MR. MADDOX:     Were they litigation or corporate

     13    law?

     14              JUROR KOPECH:     Litigation.

     15              MR. MADDOX:     Were you always associated with one

     16    side or the other, or do you feel you were on both sides?

     17              JUROR KOPECH:     I would say most of my work was

     18    with defense firms.

     19              MR. MADDOX:     Uh-huh.    And what kinds of cases were

     20    those?

     21              JUROR KOPECH:     One that would be known would be

     22    the toxic tort litigation at Lone Star Steel.

     23              MR. MADDOX:     All right.     And these are --

     24              JUROR KOPECH:     Gas cases, I mean, just --

     25              MR. MADDOX:     Corporate litigation, companies
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 57 of 112 PageID #: 16815
                                                                                    57



       1   against each other.

       2              JUROR KOPECH:     Yes.

       3              MR. MADDOX:     Yes, I see.    And do you feel the time

       4   you spent there would sort of -- you think you could still

       5   put that aside and follow the Judge's instructions to be

       6   neutral?

       7              JUROR KOPECH:     Yes.

       8              MR. MADDOX:     Okay.

       9              JUROR KOPECH:     My husband does mainly plaintiff

     10    work.

     11               MR. MADDOX:     Right.

     12               JUROR KOPECH:     Back when there was plaintiff work

     13    to be done, yeah.

     14               MR. MADDOX:     Is it plaintiff patent work?

     15               JUROR KOPECH:     But -- does not, no.

     16               MR. MADDOX:     Okay.

     17               JUROR KOPECH:     No dealings with patents

     18    whatsoever.

     19               MR. MADDOX:     Thank you very much.

     20               JUROR KOPECH:     You're welcome.

     21               THE COURT:    You have five minutes remaining,

     22    counsel.

     23               MR. MADDOX:     Thank you.

     24               Mr. -- Mr. Bliss, I have a note here that perhaps

     25    you think lawsuits are not always fair.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 58 of 112 PageID #: 16816
                                                                                    58



       1              JUROR BLISS:     Yes.

       2              MR. MADDOX:     And could you tell me what you mean

       3   by that?

       4              JUROR BLISS:     I just don't think they're always

       5   fair.

       6              MR. MADDOX:     In that you think the -- they're not

       7   fair against or for whom?

       8              JUROR BLISS:     It could be either way.       It's -- in

       9   my opinion, it's all up to the interpretation of these

     10    people, and they may not necessarily be fair.

     11               MR. MADDOX:     I see.   I see.    But if you were on

     12    the jury, you would do your best to follow the Judge's

     13    instructions?

     14               JUROR BLISS:     Yes.

     15               MR. MADDOX:     Okay.

     16               I have nothing further, Your Honor.

     17               THE COURT:     All right.    Thank you, counsel.

     18               Mr. Mazingo, you may address the panel on behalf

     19    of the Defendant.

     20               MR. MAZINGO:     Thank you, Your Honor.

     21               THE COURT:     Would you like a warning on your time?

     22               MR. MAZINGO:     I would, five minutes as well.

     23               THE COURT:     All right.    You may proceed when

     24    you're ready.

     25               MR. MAZINGO:     Thank you, Your Honor.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 59 of 112 PageID #: 16817
                                                                                    59



       1             May it please the Court.

       2             Ladies and gentlemen, good morning.           My name is

       3   Jason Mazingo, and you've already heard that I represent

       4   the Defendant, Jack Henry & Associates, along with my

       5   colleagues, and they are the Defendant in this suit.

       6             And before I get started, I want to echo the Court

       7   and Mr. Maddox's comments and just say we appreciate your

       8   participation here.      This case is important to my client,

       9   and so we appreciate you taking the time to be here, and as

     10    Mr. Maddox said, you know, to sit down and do the

     11    questionnaire, which we know it took time, and took time

     12    away from your schedule with your family.

     13              We appreciate you taking the time to do that,

     14    especially when we were asking for information that I'm

     15    certain you thought was -- was probably none of our

     16    business.

     17              Now, I want to do what -- what Mr. Maddox and --

     18    and Judge Gilstrap did before me, and just introduce myself

     19    to you.

     20              I do have the good fortune of being from Texas.                I

     21    live over in Tyler, and I practice law over there at this

     22    point.

     23              I grew up in Brownsboro, which is about 75 miles

     24    from here just out west on Highway 31, and some of you may

     25    know Brownsboro because it has a bit of a reputation as
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 60 of 112 PageID #: 16818
                                                                                    60



       1   being a speed trap on the way to Waco or wherever that you

       2   might go between Tyler and the interstate down there.

       3             So I grew up out there.        I live, like I said, in

       4   Tyler at this point with my wife, who I've been married to

       5   for 17 years, and my kids, who are 10, 8, and 5, and our

       6   Golden Retriever Annie.

       7             And I tell people all the time I have a special

       8   affinity for Annie because Annie actually listens to what I

       9   say, and Annie actually tries to do what I'm asking her to

     10    do, and my kids aren't are not quite so good at doing that.

     11              Now, the rest of this process, I'll admit, is a

     12    little awkward, right, we're trying to talk to each other

     13    and get information that's difficult.           You're answering

     14    questions in front of a group of strangers that you just

     15    don't know, and we're going to do the best we can to -- to

     16    just have a conversation, I hope.

     17              I teach business law out at UT Tyler, and I tell

     18    my -- my students every semester, it is awkward when I ask

     19    a question and we all sit there and don't say anything.

     20              But I used to teach 11th grade Sunday school, so I

     21    can sit and look for a long time because nothing is more

     22    awkward than 11th grade Sunday school, right?             So we can

     23    hopefully avoid some of that awkwardness if we can just

     24    chat a little bit here this morning, and I'm hoping that's

     25    what we're able to do.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 61 of 112 PageID #: 16819
                                                                                    61



       1             Now, the first kind of set of questions I want to

       2   ask you about are really related to me mostly because I

       3   practice law here in this area, so I've been practicing in

       4   East Texas for 13 years.       So, not surprisingly, that means

       5   I've been involved in all different kinds of things, and so

       6   I want to make sure that none of you have had any

       7   interaction with me that I just don't recall.

       8             Anybody recall ever having been opposite me in a

       9   litigation or any kind of negotiation or anything like

     10    that?

     11              Okay.   So we're all friends at this point, still.

     12    I'm glad to see that.

     13              So have I ever threatened any of you with suit or

     14    have you been sued by me?

     15              Okay.   All right.     Well, that's good.

     16              Have you had any other interaction with me that

     17    you can recall that might make you predisposed to dislike

     18    my client?

     19              Okay.   What about my client?        We -- we asked about

     20    our respective clients in the questionnaire, and I think

     21    everybody who answered said they were not familiar with

     22    Jack Henry & Associates.       But since that time, have any of

     23    you kind of had your memory jogged, and perhaps now you

     24    might remember some interaction with -- with Jack Henry or

     25    its products?     Anybody?
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 62 of 112 PageID #: 16820
                                                                                    62



       1             Juror No. 7.

       2             JUROR TROBOY:     I believe bank confirmations and I

       3   put -- I noted that --

       4             THE COURT:     Ma'am, ma'am, if -- wait until you get

       5   the microphone, please.

       6             JUROR TROBOY:     Sorry.

       7             THE COURT:     Go ahead.

       8             JUROR TROBOY:     I think it was bank confirmations

       9   and balance confirmations, but I'm not a hundred percent

     10    sure.   The name seemed familiar.

     11              MR. MAZINGO:     Okay.     You're not a hundred percent

     12    sure.   And would the experience that you had with those

     13    products have any impact on the way you viewed this

     14    litigation at all?

     15              JUROR TROBOY:     No.

     16              MR. MAZINGO:     Okay.     All right.    Thank you,

     17    Ms. Troboy.

     18              Now, my co-counsel, I introduced them to you a

     19    awhile ago, all work for a law firm called Polsinelli.               And

     20    Polsinelli has offices all over the country, but it has two

     21    offices here in Texas, one in Dallas, and one in Houston.

     22              Have any of you had any interaction with my

     23    co-counsel's law firm that you can recall?            Anybody who has

     24    been a paralegal or anything like that, have you had any

     25    interaction with them?
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 63 of 112 PageID #: 16821
                                                                                    63



       1             Okay.    So nobody can recall any interaction with

       2   them, okay.

       3             Now, I anticipate that we'll have a couple of

       4   witnesses that are also semi local.          Mr. Bill Phillips is

       5   sitting right here.      We introduced him awhile ago.

       6   Mr. Phillips lives in Prosper, which is sort of north of

       7   Dallas.     Have any of you ever had any interaction that you

       8   can recall with Mr. Phillips?

       9             Okay.    We also have one more -- I say semi local

     10    business.     Mr. Jeff Boyd, Mr. Boyd lives in Plano.           Any

     11    chance any of you know an individual named Jeff Boyd from

     12    Plano?    Okay.    All right.

     13              And I know it was unlikely, but I wanted to get

     14    those questions out of the way and just make sure that --

     15    that we were on the same page.

     16              Now, I want to spend the rest of our time really

     17    getting to know you a little bit.          I don't believe I have

     18    any questions that are going to cause the kind of

     19    embarrassment that Judge Gilstrap talked about a few

     20    minutes ago.      But if you do, certainly just let me know and

     21    we can -- we an approach the bench whenever Judge Gilstrap

     22    tells us that we can.

     23              And keep in mind just like Mr. Maddox said, we're

     24    not here to judge your outlook or your beliefs.             We all

     25    create and accumulate these kind of minor biases over time
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 64 of 112 PageID #: 16822
                                                                                    64



       1   based on our -- our life experiences and things like that.

       2             But maybe an analogy will help us kind of

       3   understand where -- where we're coming from on this.              Do

       4   any of you have kids who play competitive sports?

       5             Ms. Kopech.

       6             JUROR KOPECH:     Not a kid.

       7             MR. MAZINGO:     Now, what -- what sport does your

       8   child play?

       9             JUROR KOPECH:     My son is a profession baseball

     10    player.

     11              MR. MAZINGO:     I thought he was.       Does he pitch for

     12    the Red Sox?

     13              JUROR KOPECH:     He got traded to the White Sox.

     14              MR. MAZINGO:     That's right.      So when your son was

     15    playing sports as a -- as a child -- he -- he played

     16    baseball as a child, I assume?

     17              JUROR KOPECH:     Yes, he did.

     18              MR. MAZINGO:     Now, if his team was in the finals

     19    of a big tournament, do you think you'd be the right person

     20    to be the umpire behind the plate judging whether he was

     21    throwing balls or strikes?

     22              JUROR KOPECH:     Yes, they should have put me there.

     23              MR. MAZINGO:     Okay.    So now, in truth, do you

     24    think you should have been the person standing behind the

     25    plate?
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 65 of 112 PageID #: 16823
                                                                                    65



       1             JUROR KOPECH:     Absolutely not.

       2             MR. MAZINGO:     And why is that?

       3             JUROR KOPECH:     Because I would have called all of

       4   his pitches strikes.

       5             MR. MAZINGO:     Every one one of them was a strike?

       6             JUROR KOPECH:     Every one of them.

       7             MR. MAZINGO:     Okay.    Even if you tried your

       8   hardest to be impartial with him on the mound, it would

       9   have been impossible; is that right?

     10              JUROR KOPECH:     Probably so.

     11              MR. MAZINGO:     And so even though you did the very

     12    best you could, people on the other team would call the

     13    integrity of the game into question if you were the umpire

     14    behind the plate?

     15              JUROR KOPECH:     Probably.

     16              MR. MAZINGO:     Okay.    So that's -- that's kind of

     17    what we're talking about here, just a bias that might lead

     18    you in one direction or the other.          And no bias is too --

     19    too minor for you to tell us about.          So we just want to --

     20    to get as much information as we can from you about that.

     21              Now, Mr. Maddox told you and -- and Judge Gilstrap

     22    told you that this case is about patent infringement.               My

     23    client is being accused of patent infringement.

     24              And we've talked a little bit about inventions and

     25    the PTO and those things, but is there anyone here who has
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 66 of 112 PageID #: 16824
                                                                                    66



       1   invented something or you believe you have had an original

       2   idea that you had taken by someone else, whether you

       3   patented that idea or not?        Anybody believe they've had an

       4   idea that was taken from them by someone else?

       5             Okay.   So nobody.

       6             Now, I want to just ask you kind of a series of

       7   questions that maybe you can answer just by raising your

       8   hand.

       9             How many of you would agree with the idea that the

     10    free market does a pretty poor job of picking winners and

     11    losers?

     12              Okay.   How many of you think the government should

     13    intervene in the economy more frequently?

     14              Okay.   How many of you agree that most new

     15    innovations are new and unique and don't build off of prior

     16    ideas?

     17              How many of you would agree that a government

     18    agency generally makes the right decisions?

     19              You all think government agencies make the wrong

     20    decisions?    All 28 of you?      I heard somebody murmuring.

     21    I'm happy to hear comment.

     22              Mr. Powers?

     23              JUROR POWERS:     If it's run by the government --

     24              THE COURT:     Mr. Powers, you're going to have to

     25    wait for the microphone, sir.         Let me remind everybody.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 67 of 112 PageID #: 16825
                                                                                    67



       1             JUROR POWERS:     I got myself in trouble again --

       2   running my mouth again.

       3             THE COURT:     That's okay.       Answer the question.

       4             JUROR POWERS:     The government's usually not run

       5   correctly or efficiently, shall I say.

       6             MR. MAZINGO:     Okay.    Anybody else feel the same

       7   way as Mr. Powers?

       8             JUROR MOHAMED-SANTA:       Yeah, just -- you have to

       9   look at the 20 trillion dollars we are in debt and maybe

     10    200 trillion in liabilities from the government, and you

     11    ask yourself.

     12              MR. MAZINGO:     So yours is more a broad criticism

     13    of the government in general; is that a fair assessment?

     14              JUROR MOHAMED-SANTA:       Yes.

     15              MR. MAZINGO:     Thank you, Mr. Mohamed-Santa.

     16              How many of you would agree that it is uncommon

     17    for a company that owns a patent to overstep its patent

     18    rights?   Who thinks that's uncommon?          Anybody?

     19              I can see you're processing my question.

     20              So who would agree that it is uncommon for a

     21    company that owns a patent to overstep those rights?

     22    Anybody have a view on that?        Nobody?

     23              Mr. Byrd, do you have a view on that?

     24              JUROR BYRD:     Yeah.    It all has to do with the

     25    integrity of the people that's running the company.              A
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 68 of 112 PageID #: 16826
                                                                                    68



       1   company has no soul, but it has the same rights as the

       2   citizens of the United States.         But that company is made up

       3   of a bunch of different people, so it all depends on who's

       4   running the company because that soul is whoever is running

       5   that company.     So it's all about individual integrity.

       6             MR. MAZINGO:     So would you say it's common or

       7   uncommon for a patentholder to exceed their rights or

       8   overstep their rights?

       9             JUROR BYRD:     I'd say it depends on the individual.

     10    I mean, for me, it's -- I'm not ever overstepping my rights

     11    on my patent.     But I believe that -- depending on the

     12    company and what individuals are there, what they'll do.                 I

     13    can't speak for that on a percentage basis.

     14              MR. MAZINGO:     I understand that.       Thank you,

     15    Mr. Byrd.

     16              How many of you would agree that the patent

     17    process helps innovation of new products?

     18              Mr. Mohamed-Santa?

     19              JUROR MOHAMED-SANTA:       Yeah.    Yeah, I agree with

     20    that.

     21              MR. MAZINGO:     You agree that the patent process

     22    helps innovation?

     23              JUROR MOHAMED-SANTA:       Yes.    Yes, sir.    I think

     24    it's -- sets clearly defined rights to investors and allows

     25    them to enter the marketplace in a very secure way.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 69 of 112 PageID #: 16827
                                                                                    69



       1             MR. MAZINGO:     Thank you.

       2             Oh, I'm sorry, Mr. Byrd.

       3             JUROR BYRD:     I -- I don't think it helps

       4   innovation.    I believe it's only there to document it,

       5   but -- innovation.      And it is basically a tax from the

       6   government on your idea to give you the right to cease and

       7   desist for the idea that you have.

       8             MR. MAZINGO:     Okay.

       9             JUROR BYRD:     And it's not of any value until it's

     10    tried in a court of law.       It's a tax up to that point.

     11    That's my belief.

     12              MR. MAZINGO:     Only a tax up to that point?

     13              JUROR BYRD:     Well, it -- it's your right to go and

     14    say cease and desist and you pay for that, but it's not a

     15    valid patent until it's been tried in a court of law.               As

     16    long as people respect it and say that it's -- and they

     17    cease and desist, then it's a value at that point.

     18              MR. MAZINGO:     Okay.

     19              JUROR BYRD:     But it's not truly valuable until you

     20    try it in a court of law.

     21              MR. MAZINGO:     Okay.    And is there somebody else

     22    who answered over here?

     23              Juror No. 12?

     24              THE COURT:     Let me just stop -- let me just stop.

     25              Mr. Powers, if you're going to answer more
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 70 of 112 PageID #: 16828
                                                                                    70



       1   questions, that's perfectly fine, but you don't need to

       2   walk out into the aisle of the courtroom.            Just stand where

       3   you are if you're going to answer the question.

       4             I'm sorry, Mr. Byrd, I meant.

       5             JUROR POWERS:     That's Mr. Byrd.       I'm Mr. Powers.

       6             THE COURT:     I understand.     Just stay where you

       7   are.

       8             Go ahead.

       9             JUROR CRAIG:     I do believe the patent process --

     10    the question, I believe, was did it help innovate.              I

     11    believe it helps -- protects the innovation.

     12              MR. MAZINGO:     Anybody else feel the same way as

     13    Mr. Craig?

     14              Mr. Byrd?

     15              Now, obviously, the Court has gone to some trouble

     16    to bring you all down here.        How many of you believe that

     17    because we're here, the Court has gone to the trouble of

     18    bringing you here, and we're here at the courthouse, how

     19    many of you think that my client, Jack Henry, must have

     20    done something wrong?       Does anybody assume that at this

     21    point?   Nobody?

     22              How many of you would believe that the fact that

     23    PPS Data has a patent alone would be enough to entitle them

     24    to money from Jack Henry?        Anybody believe that?

     25              Okay.    Now, we -- we got some questionnaires back,
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 71 of 112 PageID #: 16829
                                                                                    71



       1   and I want to -- I want to go through a couple -- a few

       2   specific questions if I can.

       3             Luckily, Mr. Maddox has done a good job of

       4   exploring a lot of these areas, so we have a lot of the

       5   information, I think, that I would probably be asking for

       6   you already.

       7             So can I -- can I talk to Mr. Byrd for just one

       8   second?

       9             JUROR BYRD:     Yes, sir.

     10              MR. MAZINGO:     Now, Mr. Byrd, I noticed in your

     11    questionnaire, and you told us earlier that you have -- I

     12    think you said 13 patents; is that right?

     13              JUROR BYRD:     Yes.

     14              MR. MAZINGO:     Did -- did your questionnaire tell

     15    us that you also have some pending applications, as well?

     16              JUROR BYRD:     I have pending applications, as well.

     17              MR. MAZINGO:     Okay.    And how many pending

     18    applications do you have?

     19              JUROR BYRD:     That's a good question.        I know two

     20    that I filed in the last year.         And then I've had some

     21    that's been lingering out there.         And I don't know if the

     22    people that I'm on with are pursuing those patents.

     23              MR. MAZINGO:     Okay.    What technology do the

     24    patents generally relate to that you already have?

     25              JUROR BYRD:     Oil and gas services.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 72 of 112 PageID #: 16830
                                                                                    72



       1             MR. MAZINGO:     Can you be just a tad more specific?

       2             JUROR BYRD:     The last two I'm filing have to do

       3   with hydraulic fracturing and new technology around that,

       4   both on chemistry and the equipment.

       5             MR. MAZINGO:     Okay.    Did you say chemistry and

       6   equipment?

       7             JUROR BYRD:     Yeah.    Not chemical patent but

       8   application of chemistry.

       9             MR. MAZINGO:     I understand.      Thank you.

     10              Now, have you been involved in the enforcement of

     11    any of the patents on which you're a named inventor?

     12              JUROR BYRD:     No.

     13              MR. MAZINGO:     Okay.    You haven't been involved in

     14    litigation at all?

     15              JUROR BYRD:     I have been as a witness when

     16    Halliburton -- I worked for Halliburton for 25 years.               We

     17    were sued on a patent -- or on a chemical, and I worked

     18    with the attorneys' team from a technical standpoint for

     19    that case.

     20              MR. MAZINGO:     And -- and approximately how long

     21    ago was that suit?

     22              JUROR BYRD:     Probably the late '90s.        BJ Services

     23    versus Halliburton.

     24              MR. MAZINGO:     BJ Services?

     25              JUROR BYRD:     I think they were awarded right at a
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 73 of 112 PageID #: 16831
                                                                                    73



       1   hundred million.

       2              MR. MAZINGO:    And was that -- did you say that was

       3   or was not related to one of your patents?

       4              JUROR BYRD:    No, it had nothing to do with my

       5   patents.

       6              MR. MAZINGO:    You were just a fact witness?

       7              JUROR BYRD:    Yeah, I happened to be the local

       8   technology manager for Halliburton at that time, so I was

       9   involved in the suit from a technical standpoint.

     10               MR. MAZINGO:    And what -- what was your role in

     11    that suit, if you can tell us?

     12               JUROR BYRD:    We gathered information about what we

     13    had done, where we had done it, and the things that we had

     14    done, and put that together for the legal team.

     15               MR. MAZINGO:    So if we go back to our analogy of a

     16    few minutes ago about the umpire and about Ms. Kopech

     17    umpiring her son's tournament games, is there a chance that

     18    because you're a patentholder and you've been involved in

     19    some patent litigation, that you might tend to favor PPS

     20    Data -- PPS Data in this case?

     21               JUROR BYRD:    I don't know that -- it depends on

     22    what the facts are.       I mean, there should be a clear

     23    definition of the claims and what the differences are.               I

     24    don't know that that biases me, but it might.

     25               MR. MAZINGO:    It might?     It might bias you in
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 74 of 112 PageID #: 16832
                                                                                    74



       1   favor of PPS Data or in favor of the Defendant?

       2             JUROR BYRD:     I mean, I don't see it as biassing

       3   me, but, you know --

       4             MR. MAZINGO:     So you think as you sit here today

       5   you can be a neutral arbiter of the facts?

       6             JUROR BYRD:     I think I will look at the facts and

       7   weigh the facts as I see them.

       8             MR. MAZINGO:     Okay.    Thank you, Mr. Byrd.

       9             Mr. Mohamed-Santa, can I talk to you for just a

     10    moment, perhaps?

     11              JUROR MOHAMED-SANTA:       Yes, sir.

     12              MR. MAZINGO:     You indicated in your questionnaire

     13    that you have either inventions that have been patented or

     14    that have -- have not yet been patented; is that correct?

     15              JUROR MOHAMED-SANTA:       Yes.

     16              MR. MAZINGO:     Are they patented?

     17              JUROR MOHAMED-SANTA:       Yes.    There is one true --

     18    LSU, and a faculty member that had a chemical that -- that

     19    we patented.

     20              THE COURT:     Sir, you're going to have to hold that

     21    microphone closer.

     22              JUROR MOHAMED-SANTA:       Yes.

     23              MR. MAZINGO:     And can you -- can you repeat -- I

     24    think I caught that you were at S -- at LSU at the time; is

     25    that right?
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 75 of 112 PageID #: 16833
                                                                                    75



       1              JUROR MOHAMED-SANTA:      LSU, Baton Rouge.       I

       2   developed a chemical that was patented through their

       3   attorney there.

       4              MR. MAZINGO:    Okay.    Do you have any pending

       5   application -- applications, as well, or just that one

       6   patent?

       7              JUROR MOHAMED-SANTA:      That one.     I'm mulling

       8   over -- when I went through the process, it's so tiresome.

       9   But, like I said, I'm trying to circumvent the whole

     10    process by actually going to manufacturers and see if they

     11    will just buy the inventions outright.           I have three or

     12    four of them sitting on my desk right now.

     13               MR. MAZINGO:    Okay.    Now, if we go back to the

     14    analogy we had earlier of Ms. Kopech umpiring her son's

     15    baseball games, do you think that you would be a good

     16    umpire of the facts in this case, given that you're a

     17    patentholder yourself?

     18               JUROR MOHAMED-SANTA:      Yes or no.     Recently, I've

     19    kind of developed a mindset that Plaintiff attorneys seems

     20    to be running after a lot of companies in the country.               The

     21    recent case with Roundup, for instance, really hurt me as a

     22    chemist.    And I use Roundup quite a lot around my house.

     23    And the fact that the Plaintiff attorney won that case

     24    makes me really question what's going on with lawsuits of

     25    that nature.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 76 of 112 PageID #: 16834
                                                                                    76



       1              MR. MAZINGO:     Okay.

       2              JUROR MOHAMED-SANTA:      So, generally, I developed a

       3   kind of view that Plaintiff attorneys are out, quote,

       4   unquote -- I'm not finding the right language -- destroy

       5   American business and in -- in the process actually harm

       6   our standards of living, vis-a-vis our 401(k)s and

       7   investments and stuff like that.         A lot of it, like I said,

       8   comes back to Roundup.       A lot of things that are not right.

       9              MR. MAZINGO:     Okay.

     10               JUROR MOHAMED-SANTA:      Again, that's a bias, but I

     11    can easily lay it aside and present it with the facts in

     12    this case.

     13               MR. MAZINGO:     So you think you can lay your bias

     14    aside and be an impartial judge of the facts in this case?

     15               JUROR MOHAMED-SANTA:      I'm a scientist and I think

     16    I know all the facts --

     17               MR. MAZINGO:     All right.    Thank you,

     18    Mr. Mohamed-Santa.

     19               THE COURT:     And let me stop everybody right here.

     20    We are not going to have lawyers and juror panel members

     21    talking at the same time.        You're going to have to wait for

     22    the other one to finish.       You gentlemen both talked over

     23    each other.     Everybody -- I can't hear when two people are

     24    talking.     The court reporter can't write down when two

     25    people are talking.       One at a time, please.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 77 of 112 PageID #: 16835
                                                                                    77



       1             And I've asked Mr. Mohamed-Santa twice to hold the

       2   microphone closer.      I cannot hear you at this far end of

       3   the courtroom unless you hold that microphone closer.               The

       4   court reporter can't hear you unless you hold the

       5   microphone closer.

       6             All these instructions I give you, ladies and

       7   gentlemen, have an important purpose behind them.              Please

       8   follow them.

       9             Continue, counsel.

     10              MR. MAZINGO:     Thank you, Your Honor.

     11              Now, can I talk to Mr. Verner for just one second?

     12              JUROR VERNER:     Yes, sir.

     13              MR. MAZINGO:     Now, Mr. Verner, you indicated in

     14    your questionnaire and then I think a few minutes ago in

     15    questioning from Mr. Maddox, that you have an invention; is

     16    that correct?

     17              JUROR VERNER:     Yes, part of a team that invented a

     18    mechanical hold-down device.

     19              MR. MAZINGO:     Okay.    And do you know if a patent

     20    has been sought on that device?

     21              JUROR VERNER:     We hold a patent on it.

     22              MR. MAZINGO:     You do hold a patent on it?

     23              JUROR VERNER:     Yes.

     24              MR. MAZINGO:     Okay.

     25              JUROR VERNER:     Or Weatherford does.        I would
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 78 of 112 PageID #: 16836
                                                                                    78



       1   just -- my name is on the patent.

       2              MR. MAZINGO:    You're a named inventor on the

       3   patent?

       4              JUROR VERNER:    Yes, sir.

       5              MR. MAZINGO:    Is that the only invention on which

       6   you have a patent?

       7              JUROR VERNER:    Yes, sir.

       8              MR. MAZINGO:    Do you have other inventions on

       9   which you have sought a patent?

     10               JUROR VERNER:    No.

     11               MR. MAZINGO:    Okay.    Do you think that going back

     12    to our analogy with Ms. Kopech, do you think you can be a

     13    neutral arbiter of the facts in this case?

     14               JUROR VERNER:    Yes.

     15               MR. MAZINGO:    Okay.    Okay.    I want to go back to a

     16    few of you, if I can, who said you had been on juries in

     17    response to Judge Gilstrap's question about jury service,

     18    and I want to talk to those of you who were -- who actually

     19    were on a jury that went to trial and -- and reached a

     20    verdict.

     21               How many of you went to trial and reached a

     22    verdict?    In a civil case?

     23               Okay.   Juror No. 2, Ms. Booker, can you -- can you

     24    tell us about the -- the -- that case?           I've forgotten what

     25    you said the facts were.       How long ago was the case?
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 79 of 112 PageID #: 16837
                                                                                    79



       1              JUROR BOOKER:     It's been awhile.

       2              MR. MAZINGO:     Quite a few years ago, you said,

       3   right?     And it was over in the state courthouse, right?

       4              JUROR BOOKER:     Yes.

       5              MR. MAZINGO:     And do you recall anything about the

       6   facts of the case at all?

       7              JUROR BOOKER:     It was a traffic-violation-type

       8   case.

       9              MR. MAZINGO:     Okay.   So no -- there was no request

     10    for money damages in that case; is that right?

     11               JUROR BOOKER:     No.

     12               MR. MAZINGO:     Okay.   So it was a speeding ticket

     13    or ran a red light or something of that nature?

     14               JUROR BOOKER:     Yes.

     15               MR. MAZINGO:     Okay.   Thank you very much, ma'am.

     16    I appreciate it.

     17               Anybody else been on a civil jury that went to

     18    trial and reached a verdict?

     19               Okay.   Ms. Bailey.

     20               JUROR BAILEY:     It was a ticket, and we reached a

     21    verdict in it because the -- the defendant, am I right,

     22    that's the one that did it?         The guy who speeded admitted

     23    that he was speeding and wanted us to find him not guilty.

     24               THE COURT:     You have five minutes remaining,

     25    Counsel.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 80 of 112 PageID #: 16838
                                                                                    80



       1             MR. MAZINGO:     Thank you, Your Honor.

       2             So no request for money in that case.           It was a

       3   speeding case, and he admitted to speeding, so you found

       4   him guilty of speeding?

       5             JUROR BAILEY:     Yes.

       6             MR. MAZINGO:     Okay.     Thank you, Ms. Bailey.

       7             Anybody else, I thought I recalled one more

       8   person, who was on a jury?

       9             Yes, ma'am.     Ms. Miles?     You were on a civil jury

     10    in the state courthouse; is that right?

     11              JUROR MILES:     Yes, it was -- it was a boyfriend

     12    and a girlfriend, and -- and the girlfriend did all the

     13    lying, and the guy came out innocent because it was just --

     14    wasn't right.

     15              MR. MAZINGO:     Okay.     So was there a request for

     16    money, or was it a criminal case where somebody was charged

     17    with a crime?

     18              JUROR MILES:     It was charged with a crime.

     19              MR. MAZINGO:     Okay.     Okay.     Thank you very much,

     20    Ms. Miles.

     21              Now, is it Mr. Petrimoulx?

     22              JUROR PETRIMOULX:        Yes, sir.

     23              MR. MAZINGO:     Can I talk to Mr. Petrimoulx for

     24    just a second?

     25              Sir, you indicated in your questionnaire that you
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 81 of 112 PageID #: 16839
                                                                                    81



       1   had very negative opinions about the technology that we --

       2   we asked about, which was being able to deposit a check

       3   using your phone.      Can you explain why that might be?

       4             JUROR PETRIMOULX:        There's so many forgers out

       5   here, and so many people trying to take every -- every dime

       6   that you've got that I don't trust any of that.             You know,

       7   even the phone people, everybody's calling you for money,

       8   everybody's got their hand in your pocket.

       9             MR. MAZINGO:     So you have concerns about the

     10    security of that; is that correct?

     11              JUROR PETRIMOULX:        Yes.

     12              MR. MAZINGO:     Okay.     Is there anybody else who

     13    would agree with Mr. Petrimoulx?

     14              Juror No. 20?     Mr. Hinerman?

     15              JUROR HINERMAN:      Yes, sir.

     16              MR. MAZINGO:     Can you -- can you -- is your

     17    concern the same as Mr. Petrimoulx's?

     18              JUROR HINERMAN:      Yes, it is.

     19              MR. MAZINGO:     Security?

     20              JUROR HINERMAN:      I believe hackers and stuff with

     21    the phones, I think they'll start targeting that, as well.

     22              MR. MAZINGO:     Okay.     Okay.   Thank you,

     23    Mr. Hinerman.

     24              Now, Mr. -- Mr. Bliss, you indicated in your

     25    questionnaire that you had a somewhat negative attitude
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 82 of 112 PageID #: 16840
                                                                                    82



       1   about banks.      Can you tell us kind of how that came about?

       2             JUROR BLISS:     I -- I just think that we all work

       3   hard for our money and that they work equally as hard to

       4   get it.

       5             MR. MAZINGO:     Okay.    Based on that opinion and

       6   going back to our analogy with Ms. Kopech, do you think you

       7   can be an honest arbiter of the facts in this case knowing

       8   that my client provides banks with software?

       9             JUROR BLISS:     I believe so.

     10              MR. MAZINGO:     You think you can?

     11              JUROR BLISS:     Yes.

     12              MR. MAZINGO:     Okay.    I appreciate that, Mr. Bliss.

     13              Now, the last question I wanted to ask is the same

     14    question that we asked on the questionnaire, which was, is

     15    there anything else that we should know about you that

     16    might make you not a good juror for this case?             Maybe make

     17    you not a good umpire?       Anything at all, no matter how

     18    major or minor?

     19              Okay.    Well, ladies and gentlemen, I appreciate,

     20    again, your time.      I know it must be troublesome to have to

     21    sit there for a bunch of strangers and answer questions

     22    from strangers, but I appreciate you doing that, and my

     23    client appreciates it.       Thank you very much.

     24              THE COURT:     All right.     Counsel, approach the

     25    bench, please?
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 83 of 112 PageID #: 16841
                                                                                    83



       1             (Bench conference.)

       2             THE COURT:     These are our microphones.        Please

       3   don't bump them.

       4             MR. MAZINGO:     Yes, Your Honor.

       5             THE COURT:     Does Plaintiff have any challenges for

       6   cause?

       7             MR. MADDOX:     Juror No. 20.

       8             THE COURT:     20.     Anyone else?

       9             MR. MADDOX:     Juror No. 15, Gay.       Juror No. 5,

     10    Gonzalez.    That's it.

     11              THE COURT:     All right.     Does Defendant have any

     12    challenges for cause?

     13              MR. MAZINGO:     We do not, Your Honor.

     14              THE COURT:     Okay.     I have 5, 15, and 20 challenged

     15    by Plaintiff.     I also have No. 6, No. 15, as well, and

     16    No. 24 that have indicated they may have scheduling issues,

     17    as well as 28.     I really don't think we're going to get to

     18    24 or 28.    But...

     19              MR. SON:     Your Honor, you're indicating about the

     20    hardship people?

     21              THE COURT:     People who have indicated that they

     22    may not be able to be here for the entire week if they're

     23    selected.

     24              MR. SON:     I have 6, 15, 24, and 28.        That's what I

     25    have.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 84 of 112 PageID #: 16842
                                                                                    84



       1             THE COURT:     Yes.   Even if all three of the

       2   Plaintiff's challenges for cause are granted, that doesn't

       3   get us to Juror Panel Member No. 24.          I see no reason to

       4   hold back 24 and 28 to discuss their scheduling problems

       5   since there's no way we reach them.

       6             Does anybody have any objection to me letting them

       7   recess with the rest of the panel?

       8             MR. MAZINGO:     I do not, Your Honor.

       9             MR. MADDOX:     No, Your Honor.

     10              MR. MAZINGO:     28 has a serious problem, it sounds

     11    like.

     12              THE COURT:     All right.     That means I'll hold back

     13    5, 6, 15, and 20.      The rest I'm going to recess.         And then

     14    we'll bring these folks up one at a time, and I'll talk to

     15    them here.

     16              MR. MAZINGO:     Okay.    Thank you, Your Honor.

     17              MR. MADDOX:     Thank you.

     18              THE COURT:     If you'll take a seat, then you can

     19    come back up when I bring up the first juror.

     20              MR. MAZINGO:     Thank you, Your Honor.

     21              (Bench conference concluded.)

     22              THE COURT:     All right.     Ladies and gentlemen, I'm

     23    going to excuse most of you for a recess.            Those of you

     24    that I do excuse, I'll ask you to exit through the double

     25    doors in the back of the courtroom.          I'm also going to ask
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 85 of 112 PageID #: 16843
                                                                                    85



       1   that you stay in the courthouse.         Don't leave the building.

       2             If you go out those double doors and you take a

       3   left and go around the corner, you find two important

       4   things, the water fountain and the restroom.            So they're

       5   there during the recess if you need them.

       6             Also, ladies and gentlemen, those of you on

       7   recess -- or about to go on recess, I should say, I want to

       8   remind you, you have heard absolutely no evidence in this

       9   case.   What the lawyers tell you in this case is not

     10    evidence.

     11              So while you're on recess, if you'd like to, visit

     12    with those of you that are on the panel, feel free to have

     13    conversation.     Feel free to get to know each other.           But

     14    don't talk about anything that's happened in the courtroom

     15    this morning.

     16              Talk about this wonderfully cool Texas summer

     17    we're having.     Talk about college football games that

     18    either you won or lost over the weekend.           Talk about

     19    whatever you'd like to talk about.

     20              Let Ms. Kopech tell you about the White Sox and

     21    her son, whatever.      But don't discuss anything that's

     22    happened in the courtroom this morning.

     23              And I will have you back in here for -- to resume

     24    after that recess as soon as possible, but there are a few

     25    of you I'm going to ask to stay behind and not exit the
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 86 of 112 PageID #: 16844
                                                                                    86



       1   courtroom for recess with the rest of the panel and they

       2   are Panel Member No. 5, Ms. Gonzalez; Panel Member No. 6,

       3   Ms. Mendez; Panel Member No. 15, Mr. Gay; and Panel Member

       4   No. 20, Mr. Hinerman.

       5              Everyone else I'm going to excuse for recess, and

       6   those of you that are staying behind, if you'll simply move

       7   out of the way and let everyone else pass by you, I'll ask

       8   you to stay in your same seats after everyone else has

       9   left.

     10               Those of you that I have not called out to stay

     11    behind are excused for recess.

     12               (Jury panel out.)

     13               All right.    Please be seated.

     14               Counsel, approach the bench.

     15               (Bench conference.)

     16               THE COURT:    You should make sure there's a pathway

     17    where the panel members can get up here to see me, and you

     18    should not stand right in front of these microphones

     19    because that's where I'm going to talk with the panel

     20    members.

     21               (Open court.)

     22               THE COURT:    All right.     Ms. Gonzalez, would you

     23    come up and join us, please?

     24               (Bench conference continued.)

     25               THE COURT:    Come right up here.       Thank you, ma'am.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 87 of 112 PageID #: 16845
                                                                                    87



       1             These are our microphones, if you and I can just

       2   talk quietly up here together.

       3             JUROR GONZALEZ:      Okay.

       4             THE COURT:     During the discussions with the

       5   lawyers this morning, there was quite a bit of discussion

       6   with you about your experience as a claims adjuster --

       7             JUROR GONZALEZ:      Yes.

       8             THE COURT:     -- for insurance companies.         And you

       9   made several comments about seeing a lot of what you

     10    thought were frivolous claims or bogus claims that had been

     11    asserted over the time you were a claims adjuster.

     12              JUROR GONZALEZ:      Yes.

     13              THE COURT:     The question is, is that experience

     14    going to keep you from treating both the Plaintiff and the

     15    Defendant equally and fairly in this case?            Is it going to

     16    create a bias in your mind against Plaintiffs who make

     17    claims or a bias in your mind in favor of Defendants who

     18    defend against claims because of your prior experience in

     19    the insurance industry and as a claims adjuster?

     20              If it is, this is the time to find out.            If it's

     21    not and you can treat both sides fairly and impartially,

     22    then that's also the time to find out.

     23              So I need to -- I need to have you tell me and --

     24    and counsel for the parties where you are.            And I know that

     25    you didn't have any claims for patent claims.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 88 of 112 PageID #: 16846
                                                                                    88



       1              JUROR GONZALEZ:       Right.     Right.   Exactly.

       2              THE COURT:    I know the claims are going to be

       3   different, but we still have a Plaintiff who sued the

       4   Defendant, and the Plaintiff is still seeking money

       5   damages.

       6              JUROR GONZALEZ:       Exactly.     As a whole, I have a

       7   little bit of a problem with lawsuits and just feel that

       8   probably three-fourths of them are frivolous.

       9              THE COURT:    Okay.

     10               JUROR GONZALEZ:       And that does not mean that this

     11    one is.

     12               THE COURT:    But you bring that bias with you?

     13               JUROR GONZALEZ:       I do have a little bit of a

     14    bias --

     15               THE COURT:    Okay.

     16               JUROR GONZALEZ:       -- toward them.

     17               THE COURT:    And the question is -- and we all have

     18    biases --

     19               JUROR GONZALEZ:       Correct.

     20               THE COURT:    -- you know, Ms. Gonzalez, about

     21    things based on our prior experiences, and that's very,

     22    very common.

     23               JUROR GONZALEZ:       Of course.

     24               THE COURT:    The question is, can you set that

     25    aside, and can you treat both of these parties equally and
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 89 of 112 PageID #: 16847
                                                                                    89



       1   fairly?    And once you've heard all the evidence, when you

       2   get back in the jury room to decide how to answer the

       3   questions on the verdict form, is the fact that Plaintiff

       4   is suing Defendant for money damages and your experience in

       5   your life, having dealt with claims as an adjuster, is that

       6   going to influence how you answer those questions?              Is that

       7   going to have an impact, whether it's small or large, I

       8   need to know whether you can completely set it aside or

       9   whether you are concerned that, to whatever degree, it may

     10    influence your ability to treat both sides fairly?

     11    That's -- that's really the bottom line, and only you can

     12    answer that.

     13              JUROR GONZALEZ:        I would hope I could set it

     14    aside.    I cannot say 100 percent.

     15              THE COURT:     Okay.     All right.

     16              Mr. Son, do you have questions of Ms. Gonzalez?

     17              MR. SON:     No, Your Honor.

     18              THE COURT:     Mr. Maddox, do you have questions?

     19              MR. MADDOX:     No, Your Honor.

     20              THE COURT:     Okay.     Mr. Mazingo, do you have any

     21    questions?

     22              MR. MAZINGO:     I don't, Your Honor.

     23              THE COURT:     Okay.     Ms. Gonzalez, thank you for

     24    your candor.     I'm going to ask you to join the rest of the

     25    group outside for recess.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 90 of 112 PageID #: 16848
                                                                                    90



       1             JUROR GONZALEZ:      Okay.

       2             THE COURT:     Just don't discuss anything we've

       3   talked about in here.

       4             JUROR GONZALEZ:      Okay.

       5             THE COURT:     Thank you, ma'am.

       6             MR. MAZINGO:     Thank you, ma'am.

       7             (Juror exits courtroom.)

       8             (Bench conference continued.)

       9             THE COURT:     All right.     I'm going to excuse

     10    Ms. Gonzalez for cause.

     11              (Open court.)

     12              THE COURT:     Ms. Mendez, would you come up and join

     13    us, please?

     14              (Bench conference continued.)

     15              Good morning.

     16              JUROR MENDEZ:     Good morning.

     17              THE COURT:     If you'd step up, these are our

     18    microphones, Ms. Mendez.

     19              JUROR MENDEZ:     Okay.

     20              THE COURT:     You indicated early in the process

     21    today that if you were selected to serve on the jury and

     22    the trial goes through the entire week of this week, that

     23    you might have some kind of a scheduling or other problem

     24    that would make it difficult -- seriously difficult for you

     25    to be here all week.       Can you tell me about that?
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 91 of 112 PageID #: 16849
                                                                                    91



       1              JUROR MENDEZ:    Yes.     I just had knee surgery two

       2   months ago.    And my therapy is I have to get up and walk,

       3   so sitting down for three, four hours, it's already

       4   hurting.

       5              THE COURT:    Okay.

       6              JUROR MENDEZ:    So I got to get up and walk around.

       7              THE COURT:    Okay.     Well, if you're selected to

       8   serve on the jury, I can tell you that over the course of

       9   the next several days during trial, I generally don't go

     10    more than an hour and a half or so without having a recess.

     11               JUROR MENDEZ:    Okay.

     12               THE COURT:    And if you were selected on the jury

     13    and your hip started to hurt, there'd be nothing wrong, and

     14    I would give you permission to be able to stand up in

     15    place --

     16               JUROR MENDEZ:    Okay.

     17               THE COURT:    -- if you needed to.

     18               JUROR MENDEZ:    It's my knee.

     19               THE COURT:    So, with that, would there be any

     20    other reason you couldn't be here?

     21               JUROR MENDEZ:    No.

     22               THE COURT:    Okay.     All right.   Ms. Mendez, I'm

     23    going to let you join the rest of the panel outside in

     24    recess.    Just don't discuss anything we've talked about in

     25    here.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 92 of 112 PageID #: 16850
                                                                                    92



       1             JUROR MENDEZ:     Okay.

       2             THE COURT:     Thank you, ma'am.

       3             JUROR MENDEZ:     Okay.     Thanks.

       4             (Juror exits courtroom.)

       5             (Bench conference continued.)

       6             THE COURT:     All right.     Counsel, I am not going to

       7   excuse Ms. Mendez.

       8             MR. MAZINGO:     Understood, Your Honor.

       9             (Open court.)

     10              THE COURT:     Mr. Gay, would you join us, please?

     11              (Bench conference continued.)

     12              THE COURT:     Good morning.

     13              JUROR GAY:     Good morning.

     14              THE COURT:     These are our microphones.        If you and

     15    I can just talk quietly up here.

     16              JUROR GAY:     Yes, sir.

     17              THE COURT:     Two things I need to visit with you

     18    about, Mr. Gay.

     19              Number one, you testified this morning that you

     20    were skeptical, I'll put it, of lawsuits; that you felt

     21    like a lot of them weren't meritorious.

     22              This is, obviously, a lawsuit where a Plaintiff

     23    has sued a Defendant.       Plaintiff is asking the Defendant to

     24    pay them money.

     25              JUROR GAY:     Yes, Your Honor.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 93 of 112 PageID #: 16851
                                                                                    93



       1             THE COURT:     And you haven't heard any evidence

       2   yet, but I can tell you, it's going to be a substantial

       3   amount of money.      Does your prior opinion about lawsuits,

       4   given that that's what we have here, is that going to in

       5   any way keep you from being completely fair to both sides

       6   and impartial, or do you have any doubts that you can treat

       7   both the Plaintiff and the Defendant equally?

       8             JUROR GAY:     I can treat them equally.

       9             THE COURT:     Okay.   You can -- you can listen to

     10    the evidence, and you can base your decision solely on the

     11    evidence?

     12              JUROR GAY:     Yes, sir.

     13              THE COURT:     And whatever your prior opinions one

     14    way or the other, you're not going to let that influence

     15    what your ultimate decisions are, but you'll make sure just

     16    the evidence guides your thoughts on those?

     17              JUROR GAY:     Yes, sir.

     18              THE COURT:     Okay.   Fair enough.      I appreciate

     19    that.

     20              Secondly, you indicated early today that if you

     21    were selected and the trial goes the entire week, which I

     22    expect it will, that you might have a problem being able to

     23    be available the entire week.         Can you tell me about that?

     24              JUROR GAY:     Wednesday, my mom is going to Little

     25    Rock.   She's got to have stents put in, and I'm the one
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 94 of 112 PageID #: 16852
                                                                                    94



       1   carrying her up there and staying with her.

       2             THE COURT:     Is she dependent on you to get her

       3   there and be with her?

       4             JUROR GAY:     Yes, sir.

       5             THE COURT:     Is there anybody else that if you were

       6   selected on this jury could easily step in and provide

       7   that?

       8             JUROR GAY:     No, sir, because everybody works, and

       9   I'm the one that's not working right now.

     10              THE COURT:     Okay.   And is this at a hospital or at

     11    a clinic or where is this --

     12              JUROR GAY:     It's at a hospital, Little Rock,

     13    Arkansas Heart Association.

     14              THE COURT:     Okay, sir.     All right.    Mr. Gay, I'm

     15    going to let you join the rest of the group outside.

     16              JUROR GAY:     Okay.

     17              THE COURT:     Just don't discuss anything we've

     18    talked about in here.

     19              JUROR GAY:     Yes, sir.

     20              THE COURT:     Thank you.

     21              JUROR GAY:     Thank you.

     22              (Juror exits courtroom.)

     23              (Bench conference continued.)

     24              THE COURT:     Okay.   I'm going to overrule the

     25    challenge for cause with regard to Mr. Gay, but in light of
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 95 of 112 PageID #: 16853
                                                                                    95



       1   his personal circumstances and his mother's heart surgery

       2   dependent upon him, I'm going to excuse him based on his

       3   hardship, not based on cause.

       4             MR. MAZINGO:     Understood, Your Honor.

       5             THE COURT:     He -- he is excused.

       6             (Open court.)

       7             THE COURT:     Mr. Hinerman, would you come up,

       8   please?

       9             (Bench conference continued.)

     10              THE COURT:     Good morning, sir.      These are our

     11    microphones.     If you and I can talk briefly up here

     12    together, Mr. Hinerman.

     13              During the questioning today, you indicated that

     14    you thought some or perhaps many damage awards were out of

     15    control in lawsuits.       And you also said, I think -- excuse

     16    me, that Plaintiffs often ask for more than they're

     17    entitled to.

     18              JUROR HINERMAN:      Yes, sir.

     19              THE COURT:     And that's perfectly fine.        There's

     20    nothing wrong with that.       And everybody is entitled to

     21    their opinion.     We all come to this process with our

     22    preconceived notions and ideas and our thoughts and biases.

     23    I promise you, I come to it with mine, as well.

     24              The question is, both of these parties are

     25    entitled to equal treatment, and they're entitled to being
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 96 of 112 PageID #: 16854
                                                                                    96



       1   treated impartially such that only the evidence that comes

       2   in during the trial determines what the outcome is going to

       3   be.

       4             The question I have is, given your opinions that

       5   you've voiced this morning about damage awards being

       6   excessive and Plaintiffs asking for more than they're

       7   entitled to, do you think if you're selected to serve on

       8   this jury, you can treat both the Plaintiff and the

       9   Defendant fairly and impartially?

     10              Can you listen to the evidence and let only the

     11    evidence determine what your decision is in this case, or

     12    is your opinion that you've expressed this morning, is it

     13    going to play any role whatsoever in that process?

     14              Or asked another way, can you tell me that you'll

     15    put whatever prior opinions you have completely out of your

     16    mind and base your decision in this case, if you're on the

     17    jury, solely on the evidence?         What do you think?

     18              JUROR HINERMAN:      As far as waiting it out, I have

     19    no problem with that.       But, like I said, as far as coming

     20    up with a set amount, I just believe lawsuits are way too

     21    much money, as far as what's awarded.           It's just like the

     22    gentleman behind me, you know, when Halliburton was sued, a

     23    hundred million dollars, to me, that's just ridiculous.

     24              THE COURT:     And if the Plaintiff in this case were

     25    going to ask the jury for millions of dollars in damages,
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 97 of 112 PageID #: 16855
                                                                                    97



       1   maybe close to a hundred million dollars in damages, you

       2   just wouldn't see any way that that could be --

       3             JUROR HINERMAN:        I would have a hard time awarding

       4   that.

       5             THE COURT:     Okay.     No matter what the evidence is?

       6             JUROR HINERMAN:        No matter what the evidence is.

       7             THE COURT:     Okay.     All right.

       8             Mr. Maddox, do you have any questions for

       9   Mr. Hinerman?

     10              MR. MADDOX:     No, Judge.

     11              THE COURT:     Mr. Mazingo, do you have any

     12    questions?

     13              MR. MAZINGO:     No, Your Honor.

     14              THE COURT:     Mr. Hinerman, I'm going to let you

     15    join the rest of the panel outside for recess.             Just don't

     16    discuss anything we've talked about in here.

     17              JUROR HINERMAN:        Yes, sir.

     18              (Juror exits courtroom.)

     19              (Bench conference continued.)

     20              THE COURT:     All right.     I'm going to excuse

     21    Mr. Hinerman for cause.

     22              I'm going to leave 24 and 28 out based on their

     23    scheduling, because we're not going to reach them.

     24              Each side gets four peremptory challenges.            I'm

     25    going to seat eight jurors.         That's 16.    And I've excused
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 98 of 112 PageID #: 16856
                                                                                    98



       1   5, and I've excused 15.       That should get us through 18.             I

       2   don't think we would reach No. 20 anyway.

       3             MR. MAZINGO:     No.

       4             THE COURT:     So if you gentlemen will strike your

       5   lists through No. 18, and get them to the courtroom deputy.

       6             How long do you need to strike your lists?

       7             MR. MADDOX:     Can we have 15 minutes?

       8             THE COURT:     That's not a problem.       I tell you,

       9   it's 20 minutes after.       I'll give you until -- I'll give

     10    you until a quarter till.         That's 25 minutes.      That should

     11    be plenty --

     12              MR. MAZINGO:     Great.    Thank you.

     13              MR. MADDOX:     And do you want a list, one, two,

     14    three, four?

     15              THE COURT:     I want you to show your peremptory

     16    challenges.

     17              MR. MADDOX:     Okay.

     18              THE COURT:     The courtroom deputy should have a

     19    form for you to fill out.

     20              MR. MADDOX:     Okay.

     21              THE COURT:     You can take that back to the

     22    courtroom deputy.

     23              MR. MADDOX:     Okay.

     24              MR. MAZINGO:     Do you have assigned places you want

     25    us to go, Your Honor?
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 99 of 112 PageID #: 16857
                                                                                    99



       1             THE COURT:     The jury room is available right now,

       2   and then the attorney conference room outside the double

       3   doors.

       4             MR. MAZINGO:     If that's okay with you --

       5             THE COURT:     Find a place that's available.

       6             MR. MAZINGO:     Thank you, Judge.

       7             MR. HEIDRICK:     Thank you, Judge.

       8             (Bench conference concluded.)

       9             THE COURT:     All right.     While counsel exercise

     10    their peremptory challenges, the Court will stand in

     11    recess.

     12              COURT SECURITY OFFICER:        All rise.

     13              (Recess.)

     14              (Jury Panel in.)

     15              COURT SECURITY OFFICER:        All rise.

     16              THE COURT:     Be seated, please.

     17              All right.     Ladies and gentlemen, if you will

     18    listen carefully as your name is called, please come

     19    forward and take your seat in the jury box.

     20              Let me explain that we're going to seat eight

     21    jurors in this case.       I'd like the first four who are

     22    called to be on the front row of the jury box, and the

     23    second four, five, six, seven, and eight to be on the

     24    second row of the jury box.

     25              And, obviously, we have more than eight seats in
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 100 of 112 PageID #: 16858
                                                                                 100



       1   the jury box, so to ensure that the jury is centrally

       2   located in the box, if the first person who's called to

       3   serve on the jury would go down the front row and stand in

       4   front of the third chair from the end and leave two empty

       5   chairs past you, then the other three will line up behind

       6   that first juror.

       7             And then when the fifth juror goes to the second

       8   row, if they will do the same thing and line up behind

       9   Juror No. 1 on the front row, that will put two rows of

      10   four centered in the box.        And if everybody will remain

      11   seated -- excuse me, remain standing until all eight

      12   members of the jury are in place.

      13             So, with that, I'll ask Ms. Lockhart, our

      14   courtroom deputy, to call the names of the eight members of

      15   the panel who have been selected to serve as jurors in this

      16   case.

      17             COURTROOM DEPUTY:      Keyonna Perkins, Dottie Booker,

      18   Dorothy Mendez, Mary Troboy, Jana Pritchett, Melinda

      19   Crumpler, Dorinda Norman, and Vanita Collins.

      20             THE COURT:     Thank you.     Please be seated.

      21             Those of you that were not selected to serve on

      22   this jury, I'm about to excuse you, but before you leave

      23   the courtroom, I want to take a moment and tell each of you

      24   how much the Court appreciates the sacrifice that you've

      25   made to be here this morning.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 101 of 112 PageID #: 16859
                                                                                 101



       1             I'm well aware of the fact that every one of you,

       2   even though you weren't selected to serve on this jury, had

       3   other important places to be and other important things to

       4   do this morning, rather than to put those things aside and

       5   come to federal court and present yourself for jury duty.

       6   You've all done that.       You've all made that sacrifice.

       7             And even though you weren't selected to serve on

       8   this jury, you have performed very real and valuable public

       9   service by being here, and the Court thanks you sincerely

      10   for taking the time out of your daily lives and -- and

      11   putting off your own personal demands and obligations to be

      12   here and to put yourself forward as citizens willing to

      13   serve on this jury.

      14             Ladies and gentlemen, quite honestly, the Court

      15   could not discharge its constitutional obligations to

      16   conduct jury trials like this one if citizens such as

      17   yourselves did not come forward and answer the summons and

      18   appear and present yourself for jury duty.

      19             So even though you were not selected to serve, let

      20   me thank you, and the Court staff joins me, and the parties

      21   and counsel join me in thanking you for being here,

      22   because, quite honestly, what you've done is important

      23   enough to be recognized and it's significant and the Court

      24   recognizes that and thanks you.

      25             I hope if your summonsed again at some point down
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 102 of 112 PageID #: 16860
                                                                                 102



       1   the road, you'll come with the same good attitude that

       2   you've exhibited this morning.

       3             If any of you need any kind of notification for an

       4   employer as to where you've been, Ms. Clendening in the

       5   clerk's office will be happy to help you.           I can promise

       6   you she will be waiting outside those doors to retrieve

       7   those very valuable buttons and numbers from you.             So don't

       8   take those home with you.        Make sure that she gets them

       9   back from you.     If you have any questions,

      10   Ms. Clendening -- Ms. Clendening in the clerk's office will

      11   be more than happy to help you.

      12             Again, thank you very much, ladies and gentlemen,

      13   for your public service by being here today.

      14             With that, those of you not selected to serve on

      15   this jury are excused at this time.

      16             (Jury panel out.)

      17             THE COURT:     All right.     If everyone would be

      18   seated, please.

      19             And at this time, I'll ask the eight members of

      20   our jury to stand, and I'll ask our courtroom deputy,

      21   Ms. Lockhart, to administer the oath to you as jurors.

      22             (Jurors sworn.)

      23             THE COURT:     Please be seated.

      24             Ladies, let me just start out by saying this, I

      25   have never had an all-female jury before.           I've tried over
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 103 of 112 PageID #: 16861
                                                                                 103



       1   80 jury trials since I've been on the court.            I'm sure I'm

       2   going to say out of pure habit once or twice or more than

       3   once or twice during this trial, ladies and gentlemen of

       4   the jury.     If I slip up, please just forgive me.          I'll try

       5   to make sure I'm accurate.        But I can tell you already, I

       6   know I'm going to mess it up at some point.

       7              I'm about to excuse you for lunch, and I have just

       8   a couple short instructions to give you, and then I'm going

       9   to excuse you for lunch.

      10              I also want you to know that lunch is being

      11   provided by the Court for you during this jury trial, and

      12   it will be brought to you each day in the jury room.              You

      13   will not have to leave the courthouse and go out and find a

      14   place in Marshall to have lunch and get back to the

      15   courthouse.     That will save us time.       It will be convenient

      16   and save you time, as well.        So you can plan on lunch being

      17   provided for you each day while you're here on jury duty.

      18              Also, ladies and gentlemen, during the lunch break

      19   today, please -- see I already did it.           Ladies, please make

      20   sure that during the lunch break today that you find a

      21   moment to give Ms. Clendening a working cell phone number

      22   for you.    There is always a possibility that we might need

      23   to get you at some point between trial days, or something

      24   might come up that's unexpected, and I'd like her to have a

      25   good working cell phone number for you.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 104 of 112 PageID #: 16862
                                                                                 104



       1             And while -- while I'm talking about cell phones,

       2   I'm going to ask you, starting tomorrow, not to bring your

       3   cell phones or any electronic devices into the courthouse.

       4             If you are expecting some important email for a

       5   business matter or some reason why you need to be connected

       6   electronically, leave your cell phone in your car.              There

       7   will be breaks during the day and over the lunch hour where

       8   you can check an email or text message in your vehicle if

       9   you need to, but don't bring your cell phones into the

      10   courthouse at all, not in the jury room, not in the

      11   courthouse.

      12             Counsel have the ability to have electronic

      13   devices with them during the trial.          That's because those

      14   are tools that they use during the trial process.             Although

      15   I can tell you if their cell phones disrupt the trial in

      16   any way, my practice is to confiscate them.            So they're on

      17   notice not to let them be disruptive.

      18             But I'm going to ask you not to bring your cell

      19   phones back into the courthouse starting in the morning.

      20   And then for the remainder of the day, leave them in the

      21   jury room and don't bring them back into the courtroom.

      22             Also, ladies and gentlemen -- I'm sorry.            Also,

      23   members of the jury, I'll try it that way.            Members of the

      24   jury, do not discuss this case with anyone.            That is one of

      25   several instructions you're going to hear repeated from me
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 105 of 112 PageID #: 16863
                                                                                 105



       1   throughout the trial, and it's the first one I give you

       2   because it is very, very important.          This case must be

       3   tried and decided -- decided based solely and only on the

       4   evidence that comes in during the course of the trial under

       5   oath from the witness stand and subject to

       6   cross-examination, as well as those documents that I have

       7   reviewed and admitted into evidence as exhibits.

       8             That must be the sole universe of the evidence and

       9   information that you draw upon to answer the questions that

      10   you'll be asked to answer at the end of the trial that will

      11   constitute your verdict in this case.

      12             Therefore, it is absolutely essential that you not

      13   communicate or discuss with anyone anything about this

      14   case.   And that includes, members of the jury, among the

      15   eight of yourselves.       You are not to discuss the evidence,

      16   you are not to discuss anything about the trial until all

      17   the evidence is complete.        And at the time that I instruct

      18   you to retire to the jury room and to deliberate upon your

      19   verdict in this case, until that point, you must not

      20   discuss or communicate with each other in any way about

      21   this trial or any of the matters that take place in the

      22   courtroom.

      23             At the time that all the evidence has been

      24   presented and when I instruct you to retire to the jury

      25   room and to deliberate on your verdict, then, members of
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 106 of 112 PageID #: 16864
                                                                                 106



       1   the jury, it becomes your duty to discuss the evidence and

       2   the case with each other, but until that time, you must not

       3   communicate or discuss this case with anyone, including the

       4   eight of yourselves.

       5             And I promise you, unless you live alone, when you

       6   get home tonight, wherever you live, unless you live by

       7   yourself, when you walk in that door, whoever is there, the

       8   first thing they're going to say is, tell me what happened

       9   in federal court in Marshall today.

      10             Well, don't even try to answer that question,

      11   because even if you try to, you're going to necessarily

      12   almost invariably violate the instruction I've given you.

      13             And if you were to violate that instruction and if

      14   you were to communicate in any way about this case with

      15   anyone and, therefore, violate my instruction that the sole

      16   source of the information you must have before you to

      17   consider when you answer the questions in the verdict form

      18   must come from this -- this trial, if you were to violate

      19   that in any way, that would jeopardize the entire process,

      20   and it's entirely possible that we might have to start over

      21   with a brand new jury, and there would be immense expense

      22   and waste that would take place.

      23             So this is a critical instruction, and because

      24   it's so important, you're going to hear me repeat it just

      25   about every time you either sit down or get up out of those
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 107 of 112 PageID #: 16865
                                                                                 107



       1   chairs in the jury box.       So just prepare yourselves to hear

       2   that from me over and over again throughout the trial

       3   because it is that essential and fundamental to the

       4   process.

       5              And when I say don't communicate about the case

       6   with anyone, that means much more than just conversation

       7   with another person face-to-face.          For those of you that

       8   are users of social media, social networks, whether it be

       9   Facebook or Instagram or Twitter or whatever it might be,

      10   do not communicate through those mediums in any way about

      11   this trial or about this case.         Do not post, do not tweet,

      12   do not do any of those things.         That is communicating just

      13   as if you were having a conversation with someone

      14   face-to-face.

      15              Also, in that same vein, I'm instructing you not

      16   to do any research of any kind.         Do not go on the Internet

      17   and look up either of these parties, do not look up any of

      18   the technology that you're going to hear about during the

      19   course of the trial.

      20              Again, the sole source of the information you

      21   should draw upon to answer the questions in the verdict

      22   form at the end of the trial must be limited to the sworn

      23   testimony that comes in from the witness stand over the

      24   course of the trial and subject to cross-examination, as

      25   well as those documents that I have scrutinized and
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 108 of 112 PageID #: 16866
                                                                                 108



       1   admitted into evidence under the Rules of Evidence as

       2   exhibits in the case.

       3             That must be the sole source and the sole universe

       4   of the information that your verdict is based upon, and

       5   that's why you must not communicate with anyone about the

       6   case in any fashion.       That's why you must not discuss the

       7   case among yourselves until you have heard all of the

       8   evidence, and that's why you must not do any independent

       9   research of any kind whatsoever.

      10             And, quite frankly, ladies, that's why I'm asking

      11   you not to bring your cell phones or tablets or devices

      12   with you to the courthouse after today because if they're

      13   not there, you're not tempted to do any research or violate

      14   my instructions in any way.

      15             And when I say research, I'm not limiting it to

      16   online research.      If you're like me and like to use an

      17   encyclopedia off a shelf the old-fashioned way, don't do

      18   any research of any kind.

      19             Don't seek any information from any source about

      20   anything related to this case such that, again, the sole

      21   source of the information that you will have to draw upon

      22   when the trial is at the point where you will consider your

      23   verdict is only the sworn testimony from the witnesses and

      24   the exhibits that the Court's admitted over the course of

      25   the trial.
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 109 of 112 PageID #: 16867
                                                                                 109



       1             Also, members of the jury, I don't think it's

       2   likely to happen, but this is an important case, and there

       3   is a lot at stake for both the Plaintiff and the Defendant.

       4   There are no small or insignificant cases that make it to a

       5   jury trial in a United States District Court.

       6             Therefore, it is possible -- I don't think it's

       7   likely, but it is possible that some outside third person

       8   or outside party might try to contact you, might try to

       9   influence how you will vote to decide what the verdict is

      10   in this case.

      11             If that should happen, if you should feel that

      12   anybody in any way has made an inappropriate or improper

      13   attempt to communicate with you about this case, then you

      14   should notify Ms. Clendening immediately.           She will tell

      15   me, and the Court will deal with it.          Again, I don't think

      16   it's likely, but it is within the realm of possibility, and

      17   I need to make you aware of it.

      18             Additionally, over the course of this coming week

      19   and this trial, there are going to be times that invariably

      20   you're going to pass on the front steps on the sidewalk

      21   coming or going or in the hallways one or more of the

      22   lawyers for the Plaintiff or the Defendant, one or more of

      23   the witnesses, one or more of their staff.            When that

      24   happens, they're not going to speak to you, they're not

      25   going to smile and say good morning, how are you doing?
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 110 of 112 PageID #: 16868
                                                                                 110



       1   They're not going to be friendly or engaging or launch into

       2   a conversation with you because I've instructed them not

       3   to.

       4              So when you pass anybody connected with this case

       5   on either side or you have any close contact with them

       6   either on the sidewalk, in the parking lot, coming and

       7   going at any time and they don't speak and they're not

       8   friendly, don't think they're being rude.           Don't hold that

       9   against them because they're simply doing what I've

      10   instructed them to do.

      11              And I've done that because there must be no

      12   communication from any other source during this trial for

      13   you to discharge your obligation as jurors except the

      14   instructions I give you in the courtroom and the testimony

      15   that you hear under oath from the witnesses and the

      16   exhibits that are admitted into evidence over the course of

      17   the trial.

      18              It all comes back to that same fundamental

      19   foundational proposition, and that's why it's very common

      20   that you'll hear me repeat this admonition over and over

      21   again not to communicate or discuss the case with anyone in

      22   any way.

      23              All right.    Ladies and gentlemen -- all right.

      24   Ladies of the jury, your lunch should be waiting for you in

      25   the jury room.     It is about 10 minutes after 12:00.           At
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 111 of 112 PageID #: 16869
                                                                                 111



       1   approximately 10 minutes until 1:00, we'll reconvene, and

       2   I'll have some additional instructions for you.             And then

       3   we'll proceed to hear opening statements from both the

       4   Plaintiff and the Defendant.

       5             After the opening statements have been made, then

       6   the Plaintiff will begin their case-in-chief and will call

       7   their first witness.

       8             Again, follow all the instructions that I've given

       9   you, including not to discuss the case among yourselves,

      10   and with that, you're excused to the jury room for lunch.

      11             COURT SECURITY OFFICER:        Rise for the jury.

      12             (Jury out.)

      13             THE COURT:     All right.     Be seated, please.

      14             Do either Plaintiff or Defendants have any

      15   questions or anything to raise with the Court before we

      16   proceed to recess for lunch?

      17             Anything from Plaintiff?

      18             MR. SON:     Nothing from the Plaintiffs, Your Honor.

      19             THE COURT:     Anything from Defendant?

      20             MR. MAZINGO:     Nothing from Defendant, Your Honor.

      21             THE COURT:     Mr. Maddox, when you speak from the

      22   podium to the jury in the future, speak louder.

      23             MR. MADDOX:     Yes, sir.

      24             THE COURT:     You're a tall person.       You're further

      25   away from that microphone than short people like I am.              You
Case 2:18-cv-00007-JRG Document 169 Filed 09/13/19 Page 112 of 112 PageID #: 16870
                                                                                 112



       1   need to speak louder.

       2              MR. MADDOX:     Yes, sir.

       3              THE COURT:     And, Mr. Mazingo, you need to slow

       4   down.     You speak much too fast.

       5              MR. MAZINGO:     Yes, Your Honor.

       6              THE COURT:     I didn't want to interrupt either of

       7   you gentlemen during the voir dire process, but while I

       8   have you outside of the jury's presence, let me just remind

       9   you.     Mr. Mazingo, slow down; Mr. Maddox, speak up.

      10              With that, we stand in recess until 12:50 for

      11   lunch.

      12              COURT SECURITY OFFICER:       All rise.

      13              (Recess.)

      14

      15                          CERTIFICATION

      16

      17              I HEREBY CERTIFY that the foregoing is a true and

      18   correct transcript from the stenographic notes of the

      19   proceedings in the above-entitled matter to the best of my

      20   ability.

      21

      22

      23    /S/ Shelly Holmes                              9/9/19
           SHELLY HOLMES, CSR, TCRR                        Date
      24   OFFICIAL REPORTER
           State of Texas No.: 7804
      25   Expiration Date: 12/31/20
